              Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 1 of 90 Page ID
                                                #:3164


             1     Amy P. Lally (SBN 198555)               JOSEPH H. HUNT
                   alally@sidley.com                       Assistant Attorney General
             2     Ellyce R. Cooper (SBN 204453)           JEFFREY S. ROBINS
                   ecooper@sidley.com                      Deputy Director
             3     SIDLEY AUSTIN LLP                       NICOLE N. MURLEY
                   1999 Avenue of the Stars, 17th Floor    Senior Litigation Counsel
             4     Los Angeles, CA 90067
                   Telephone: +1 310 595 9522              LINDSAY M. VICK
             5     Facsimile: +1 310 595 9501              Trial Attorney
                                                           U.S. Department of Justice
             6     Mark Rosenbaum (SBN 59940)              Office of Immigration Litigation
                   mrosenbaum@publiccounsel.org            PO Box 868, Ben Franklin Station
             7     Judy London (SBN 149431)                Washington, D.C. 20044
                   jlondon@publiccounsel.org               Lindsay.Vick@usdoj.gov
             8     Talia Inlender (SBN 253796)             Telephone: (202) 532-4023
                   tinlender@publiccounsel.org             Fax: (202) 616-8962
             9     Amanda Savage (SBN325996)
                   asavage@publiccounsel.org)              Attorneys for Defendants
           10      Lucero Chavez (SBN 273531)
           11      lchavez@publiccounsel.org
                   PUBLIC COUNSEL
           12      610 S. Ardmore Avenue
                   Los Angeles, CA 90005
           13      Telephone: +1 213 385-2977
                   Facsimile: +1 213 385-9089
           14      Attorneys for Plaintiffs
           15      Additional Counsel on next page

           16
           17                              UNITED STATES DISTRICT COURT

           18                            CENTRAL DISTRICT OF CALIFORNIA

           19      Ms. J.P., et al.,                        Case No. 2:18-CV-06081-JAK-SK

           20                    Plaintiffs,                JOINT STIPULATION PURSUANT
                                                            TO C.D. CAL. LOCAL RULE 37-2
           21             vs.
                                                            Assigned to: Hon. John A. Kronstadt
           22      WILLIAM P. BARR, et al.,                              and the Hon. Steve Kim

           23                    Defendants.                Date: February 5, 2020
                                                            Time: 10:00 a.m.
           24                                               Place: Roybal Federal Building and
                                                                     United States Courthouse
           25                                                        255 E. Temple Street
                                                                     Courtroom 540
           26                                                        Los Angeles, CA 90012
                                                            Action Filed: July 12, 2018
           27                                               Discovery Cutoff Date: October 5, 2020
                                                            Pretrial Conference: TBA
           28                                               Trial Date: April 20, 2021

ACTIVE 252064652
                                JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
              Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 2 of 90 Page ID
                                                #:3165


             1
             2         Carter G. Phillips*                          Mark E. Haddad (SBN 205945)
             3         cphillips@sidley.com                         markhadd@usc.edu
                       Jennifer J. Clark*                           Part-time Lecturer in Law
             4         jennifer.clark@sidley.com                    USC Gould School of Law**
             5         SIDLEY AUSTIN LLP                            University of Southern California
                       1501 K Street, N.W.                          699 Exposition Boulevard
             6         Washington, D.C. 20005                       Los Angeles, CA 90089
             7         Telephone: +1 202 736-8000                   Telephone: +1 213 675-5957
                       Facsimile: +1 202 736-8711
             8
             9         Michael Andolina*                            Luis Cortes Romero (SBN 310852)
                       mandolina@sidley.com                         lcortes@ia-lc.com
           10
                       Timothy Payne*                               Alma L. David (SBN 257676)
           11          tpayne@sidley.com                            adavid@ia-lc.com
           12          Kevin Fee*                                   IMMIGRANT ADVOCACY &
                       kfee@sidley.com                              LITIGATION CENTER, PLLC
           13          Daniel Craig*                                19309 68th Avenue South, Suite R-102
           14          dcraig@sidley.com                            Kent, WA 98032
                       SIDLEY AUSTIN LLP                            Telephone: +1 253 872-4730
           15          One South Dearborn Street                    Facsimile: +1 253 237-1591
           16          Chicago, IL 60603
                       Telephone: +1 312 853-7000
           17          Facsimile: +1 312 853-7036
           18
                       Sean A. Commons (SBN 217603)
           19          scommons@sidley.com
           20          SIDLEY AUSTIN LLP
                       555 West Fifth Street
           21          Los Angeles, CA 90013
           22          Telephone: +1 213 896-6000
                       Facsimile: +1 213 896-6600
           23
           24      *
                   Admitted pro hac vice
           25      **
                        Institution listed for identification purposes only
           26
           27
           28

ACTIVE 252064652
                                  JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
              Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 3 of 90 Page ID
                                                #:3166


             1              JOINT STIPULATION OF PLAINTIFFS AND DEFENDANTS
                                      PURSUANT TO LOCAL RULE 37-2
             2
             3           Pursuant to Federal Rule of Civil Procedure 37 and Local Rule 37, Plaintiffs
             4     Ms. J.P., Ms. J.O., and Ms. R.M., on behalf of themselves and all others similarly
             5     situated (“Plaintiffs”), as movants, and Defendants William P. Barr, Kevin K.
             6     McAleenan, 1 the Department of Homeland Security, United States Immigration and
             7     Customs Enforcement, United States Customs and Border Protection, Alex M. Azar
             8     II, the Department of Health and Human Services, Jonathan H. Hayes, Office of
             9     Refugee Resettlement, David Marin, Lisa Von Nordheim, Marc Moore, and Lowell
           10      Clark (collectively “Defendants”) submit this Joint Stipulation regarding Plaintiffs’
           11      motion to compel full and complete production of documents by Defendants to
           12      Plaintiffs’ First Set of Request for Production of Documents to Defendants
           13      propounded by Plaintiffs on January 10, 2019.
           14            Filed concurrently herewith is the Declaration of Kevin M. Fee attaching the
           15      scheduling order in this matter, pursuant to Local Rule 37-1 (Exhibit A), Plaintiffs’
           16      Requests for Production (Exhibit C), Defendants’ Supplemental Responses to
           17      Plaintiffs’ Requests for Production (Exhibits D, E, F), and additional relevant filings
           18      and correspondence regarding the discovery at issue. The parties met and conferred
           19      three times telephonically, due to Defendants’ counsel being in Washington D.C., in
           20      good faith on December 6, 2019, December 10, 2019, and December 20, 2019 but
           21      while able to resolve certain issues were unable to resolve the dispute.
           22            Pursuant to this Court’s request on Judge Kim’s website, “disputed discovery
           23      requests involving the same issue(s) should be logically grouped” and that is done
           24      below here. First, Plaintiffs state that as all three Defendants are represented by the
           25      same counsel and provided similar responses to discovery, all are handled here
           26
                   1
                    Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Acting Secretary of
           27      Homeland Security Chad F. Wolf is substituted for the former Acting Secretary Kevin
                   K. McAleenan.
           28

ACTIVE 252064652
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
              Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 4 of 90 Page ID
                                                #:3167


             1     together. Second, after the parties’ introductory statements under Local Rule 37-2.1 in
             2     Section I, the discovery requests and Defendants’ responses are laid out in Section II
             3     and then Plaintiffs’ and Defendants’ arguments are logically grouped by topic in
             4     Section III.
             5
             6
             7
             8
             9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

ACTIVE 252064652
                                  JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
              Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 5 of 90 Page ID
                                                #:3168


             1                                          TABLE OF CONTENTS
             2                                                                                                                  Page
             3     I.     INTRODUCTORY STATEMENTS ................................................................... 1
             4            A.     Plaintiffs’ Introductory Statement .............................................................. 1
             5            B.     Defendants’ Introductory Statement .......................................................... 4
             6     II.    THE DISPUTED DISCOVERY AND DEFENDANTS’ RESPONSES ............ 7
             7     III.   ARGUMENTS ON DISCOVERY .................... Error! Bookmark not defined.
             8            A.     List of Putative Class Members (RFP 1) ................................................. 51
             9                   1.      Plaintiffs’ Argument ...................................................................... 51
           10                    2.      Defendants’ Argument................................................................... 51
           11             B.     Documents Relating to the Zero Tolerance Separation Policy
                                 (RFPs 2, 3, 4, 5, 6, 7, 8, 9, and 16)........................................................... 53
           12
                                 1.      Plaintiffs’ Argument ...................................................................... 53
           13
                                 2.      Defendants’ Argument................................................................... 57
           14
                          C.     Discovery into Defendants’ Claims of Necessity and Prior
           15                    Programs (RFPs 6, 7, 9, 10, 11) ............................................................... 62
           16                    1.      Plaintiffs’ Argument ...................................................................... 62
           17                    2.      Defendants’ Argument................................................................... 63
           18             D.     Time Period for Discovery ....................................................................... 66
           19                    1.      Plaintiffs’ Argument ...................................................................... 66
           20                    2.      Defendants’ Argument................................................................... 67
           21             E.     Documents Produced in Other Litigation (RFP 16) ................................ 68
           22                    1.      Plaintiffs’ Argument ...................................................................... 68
           23                    2.      Defendants’ Argument................................................................... 69
           24             F.     Objections Based on Existence of Zero Tolerance Separation
                                 Policy (RFPs 2, 3, 4, 8, 9, 16) .................................................................. 71
           25
                                 1.      Plaintiffs’ Argument ...................................................................... 71
           26
                                 2.      Defendants’ Argument................................................................... 72
           27
                          G.     Production of Health Information (RFPs 12, 13, 14) .............................. 74
           28

ACTIVE 252064652                                                        i
                                JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
              Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 6 of 90 Page ID
                                                #:3169


             1              1.       Plaintiffs’ Argument ...................................................................... 74
             2              2.       Defendants’ Argument................................................................... 75
             3        H.    Production of Information Related to Inmate Health Message Slip
                            (RFP No. 15) ............................................................................................ 80
             4
                            1.       Plaintiffs’ Argument ...................................................................... 80
             5
                            2.       Defendants’ Argument................................................................... 80
             6
             7
             8
             9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

ACTIVE 252064652
                           JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
              Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 7 of 90 Page ID
                                                #:3170


             1     I.    INTRODUCTORY STATEMENTS
             2           A.     Plaintiffs’ Introductory Statement
             3           Plaintiffs represent a class of refugees, who crossed the border with their
             4     children seeking asylum and who were separated from their children by Defendants,
             5     causing severe trauma in violation of Plaintiffs’ constitutional rights. The Court in this
             6     case has certified a class of Plaintiffs, issued a Preliminary Injunction finding
             7     Plaintiffs were likely to succeed in proving a constitutional violation and ordering the
             8     Government to provide appropriate mental health treatment to Plaintiffs due to the
             9     urgency of the trauma, and denied Defendants’ motion to dismiss.2
           10            Over a year ago on January 10, 2019, Plaintiffs served Defendants with
           11      Requests for Production containing sixteen limited requests, targeted directly to the
           12      key points in Plaintiffs’ Complaint 3 and this litigation. Declaration of Kevin M. Fee in
           13      Support of Plaintiffs’ Motion to Compel (“Fee Decl.”) Ex. C (Plaintiffs’ First Set of
           14      Requests for Production of Documents). Defendants responded to these requests with
           15      repetitive, boilerplate objections. Fee Decl. Exs. D, E, F (Defendants’ Supplemental
           16      Responses to Plaintiffs’ Requests for Production).
           17            Such objections – while improper – are all too common in litigation, but they
           18      are rarely made, as here, in the face of an Order by the District Court specifically
           19      citing the information Defendants have objected to providing as necessary to its
           20      analysis of Plaintiffs’ claims in the course of issuing a Preliminary Injunction. Despite
           21      this, the DOJ Defendants have not agreed to produce a single document in response to
           22      Plaintiffs requests for production. DHS Defendants have not agreed to produce any
           23      documents for 11 requests and have severely limited their responses to the remaining
           24      5. HHS Defendants have not agreed to provide any documents for 9 requests and have
           25
                   2
                     “Order re Plaintiffs’ Motion for Class Certification (Dkt. 81); Plaintiffs’ Motion for
           26      Preliminary Injunction (Dkt. 45); Defendants’ Motion to Dismiss (Dkt. 132)” at ECF
                   Dkt. No. 251 is referred to herein as the “Order.” Pursuant to Local Rule 37, the Order
           27      is attached as Exhibit G to the Fee Declaration.
                   3
                     The Complaint is ECF Dkt. No. 1 and is attached as Exhibit H to the Fee
           28      Declaration.
ACTIVE 252064652                                              1
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
              Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 8 of 90 Page ID
                                                #:3171


             1     severely limited their responses to the remaining 7.
             2           Since the collapse of settlement negotiations, Defendants have twice moved ex
             3     parte to delay discovery (once seeking the delay of just discovery and once seeking to
             4     stay the case). ECF Dkt. Nos. 238, 262. Both applications were denied by the Court.
             5     ECF Dkt. Nos. 253, 267. As part of negotiations on this motion, Defendants have
             6     informed Plaintiffs that they could not meet and confer within the deadlines required
             7     by Local Rule 37, and they have repeatedly missed their promised deadlines to
             8     provide comments, revisions, and other responses. Fee Decl. Exs. I, J, K
             9     (correspondence with Defendants’ counsel).
           10            Given the importance of the disputed discovery to the relief required by the
           11      Court’s Preliminary Injunction and Plaintiffs’ preparation for depositions and trial,
           12      Plaintiffs believe the Court’s intervention is necessary to resolve these disputes. As
           13      the Court found, it is critical to get members of the Plaintiffs’ class timely access to
           14      mental health care. Order at 41-42. A year has passed already. Further delay and
           15      obstruction by Defendants is unacceptable.
           16            The information Plaintiffs seek is narrowly-tailored, based precisely on claims
           17      in Plaintiffs’ Complaint, and directly relevant to what Plaintiffs’ will need to prove at
           18      trial. The Court has already found the issues in this case sufficiently pressing – and the
           19      balance of harms and the public interest tipping in Plaintiffs’ favor – to issue a
           20      Preliminary Injunction. See Order at 41-42. Defendants have access to the requested
           21      documents; Plaintiffs do not. Given the narrowness and relevance of the information
           22      sought, and the extreme situation Plaintiffs find themselves in, the information is
           23      clearly within the scope of discovery under the Federal Rules and not unduly
           24      burdensome. Fed. R. Civ. P. 26(b)(1).
           25            Defendants’ two main relevance objections are as follows: 1) Defendants argue
           26      that any discovery into the Zero Tolerance Separation Policy, how it was
           27      implemented, and how it was devised are irrelevant to this case; 2) Defendants argue
           28      that discovery into statements by Government officials about necessity and the Family

ACTIVE 252064652                                              2
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
              Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 9 of 90 Page ID
                                                #:3172


             1     Case Management Program are irrelevant to this case.
             2           Plaintiffs’ Complaint centers on the Zero Tolerance Separation Policy and its
             3     effects on Plaintiffs. See Complaint ¶¶ 74-104, First and Second Claim for Relief. To
             4     succeed on their claims, Plaintiffs must prove that the “family separation policy, in
             5     combination with the insufficient mental healthcare provided during detention
             6     violated their due process rights.” Order at 47. In addition, to prove a state-created
             7     danger created by the policy and failure to provide adequate mental healthcare,
             8     Plaintiffs must show that Defendants were aware of the danger. Id. at 41 (finding that
             9     Plaintiffs had presented evidence on this). In addition, Plaintiffs must counter
           10      Defendants’ necessity defenses, and discovery into the Family Case Management
           11      Program and statements by officials goes directly to these claims. Complaint ¶ 7, 75-
           12      77; See Order at 20, 36. As the Court recognized, Plaintiffs must prove both the
           13      unconstitutional harm caused by Defendants’ Zero Tolerance Family Separation
           14      Policy and the inadequate mental healthcare provided. Order at 47. Defendants cannot
           15      refuse to provide discovery on the policy, its implementation, statements around it,
           16      and alternatives that were rejected, all of which are relevant to Plaintiffs’ arguments.
           17            Defendants’ argument that the Zero Tolerance Separation Policy is the subject
           18      of the Ms. L. case is unavailing. While correct that Ms. L. found Defendants’ policy
           19      unconstitutional, that does not make discovery irrelevant here. Plaintiffs must prove
           20      that Defendants’ unconstitutional policy caused the mental health trauma Plaintiffs
           21      complain of, that Defendants’ disregarded the harm that would be caused by their
           22      policy, and that Defendants did not provide the necessary care to Plaintiffs to address
           23      the trauma they caused. The Court recognized that there is a relationship between the
           24      constitutional rights asserted by the class here and the class in the Ms. L. case. Order
           25      at 14. While the claims and relief are different, Plaintiffs here must still prove their
           26      case which involves proving inter alia the unconstitutional harm caused by the family
           27      separation policy and the mental health trauma it inflicted.
           28

ACTIVE 252064652                                              3
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 10 of 90 Page ID
                                                #:3173


             1           B.     Defendants’ Introductory Statement
             2           Plaintiffs’ Motion to Compel Defendants to produce certain documents in
             3     response to their First Set of Requests for Production should be denied. Plaintiffs
             4     move to compel on the following eight grounds: 1) that Defendants should produce
             5     the class list from Ms. L. prior to the entry of a protective order in this case; 2)
             6     documents relating to the Zero Tolerance Policy are relevant to the claims and
             7     defenses in this case; 3) discovery into Defendants’ alleged claims of necessity and
             8     Defendants’ prior programs is relevant; 4) the time period for discovery should extend
             9     back to January 20, 2017; 5) documents produced in other litigation involving the
           10      Zero Tolerance Policy are relevant; 6) Defendants’ objections to the existence of the
           11      Zero Tolerance Policy lack credibility; 7) Defendants should complete production of
           12      responsive medical records within four months; and 8) production of information
           13      relevant to the Inmate Health Message Slip is relevant. For the reasons outlined
           14      below, Plaintiffs’ arguments lack merit.
           15            First, as an initial matter, Plaintiffs’ claim that Defendants have been dilatory
           16      fundamentally mischaracterizes the good-faith meet and confer process. Plaintiffs
           17      served Defendants with Requests for Production (“RFP”) on January 10, 2019, while
           18      decisions on Plaintiffs’ Motions for Preliminary Injunction and Class Certification and
           19      Defendants’ Motion to Dismiss were pending. See Fee Decl. Ex. C. Shortly thereafter,
           20      this case was referred for settlement discussions. For several months, the parties
           21      engaged in settlement negotiations, but the matter was not resolved through the
           22      settlement process and was returned to the Court’s active docket on October 17, 2019.
           23      Order at 2. Defendants responded to Plaintiffs’ RFPs less than a month later on
           24      November 12, 2019, and thereafter supplemented their responses to the RFPs on
           25      December 17, 2019. See Fee Decl. Exs. D, E, F.
           26            Since this case returned to the Court’s active docket, Defendants have
           27      continued to work diligently with Plaintiffs to resolve issues concerning a protective
           28

ACTIVE 252064652                                               4
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 11 of 90 Page ID
                                                #:3174


             1     order and the instant motion to compel. 4 See Declaration of Lindsay M. Vick in
             2     Support of Defendants’ Opposition to Plaintiffs’ Motion to Compel (“Vick Decl.”)
             3     Exs. 1, 2, 3 (correspondence with Plaintiffs’ counsel). As noted, Defendants have also
             4     met and conferred with Plaintiffs, in good faith, on three occasions concerning their
             5     First Set of Requests for Production. Plaintiffs cite no support for their allegation that
             6     Defendants have been dilatory or “slow-playing” in response to the discovery disputes
             7     in this case. Their mischaracterization of Defendants’ good faith efforts to actively
             8     engage with Plaintiffs and resolve disputes is incorrect and unnecessary.
             9           Second, Plaintiffs repeatedly refer to the government’s “Zero Tolerance
           10      Separation Policy,” and this characterization is incorrect. There is no such thing as a
           11      “Zero Tolerance Separation Policy.” As noted below, the Zero Tolerance Policy was
           12      announced in a memorandum from the former Attorney General in April 2018. The
           13      Policy provided for the prosecution under the illegal-entry statutes of all adults who
           14      crossed the border between ports of entry, regardless of whether that adult is a
           15      member of a family unit. An effect of the application of the Policy led to an increase
           16      in separations of alien families because a parent who is referred for prosecution
           17      becomes unavailable to care for her child, and the child therefore becomes an
           18      unaccompanied alien child who must, by law, be transferred to the custody of Health
           19      and Human Service’s (“HHS’s”) Office of Refugee Resettlement (“ORR”).
           20            Consistent with the memorandum, DHS referred for prosecution to DOJ adult
           21      aliens—including those traveling with children—who unlawfully entered the United
           22      States on the Southwest border in violation of § 1325 or other criminal immigration
           23      statutory provisions. Such alien adults were referred to U.S. Marshals Service for
           24      prosecution. Their alien minor children, rendered unaccompanied due to their parents
           25      being amenable to prosecution, were transferred to ORR consistent with 6 U.S.C.
           26      4
                    Following the January 13, 2020 status conference, the district court ordered that, “on
                   or before 1/31/2020, counsel meet and confer as to any outstanding issues on a
           27      protective order and then file a joint submission that includes the parties' respective
                   and/or collective positions.” Vick Decl. Ex. 9 (Court’s Status Conference Order, dated
           28      January 14, 2020, ECF No. 272).
ACTIVE 252064652                                              5
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 12 of 90 Page ID
                                                #:3175


             1     § 279(g) and 8 U.S.C. § 1232(b). As a result, parents were frequently detained in
             2     Immigration and Customs Enforcement (“ICE”) custody separate from their children,
             3     who remained in HHS’s custody, for appreciable periods of time. All of the Named
             4     Plaintiffs in this case entered the United States unlawfully and were referred for
             5     prosecution. Defendants accurately defined the Zero Tolerance Policy throughout their
             6     responses to Plaintiffs’ RFPs, and accordingly, Plaintiffs’ attempts to mischaracterize
             7     the relevant policy fail.
             8           Third, Plaintiffs’ contend that their RFPs related to the Zero Tolerance Policy,
             9     as well as their RFPs requesting documents produced in other litigation involving the
           10      Zero Tolerance Policy, are relevant to the claims and defenses in this case. Plaintiffs
           11      claim that the creation of and decision to adopt the Policy are relevant to their claims
           12      concerning the alleged mental trauma they experienced as a result of separation and
           13      the failure of the government to provide mental health screenings and treatment
           14      sufficient to address the alleged trauma. Fee Decl. Ex. H (Complaint) ¶¶ 87-95, 178-
           15      81, 183-85. This is wrong.
           16            Defendants’ foremost objection to Plaintiffs’ First Set of RFPs is that the
           17      majority of the RFPs are irrelevant because they primarily, and erroneously, focus on
           18      the creation, purpose, and general constitutionality of the Zero Tolerance Policy—
           19      issues that are explicitly not a part of this litigation. See Order at 12-15 (discussing the
           20      separate and distinct legal issues between this case and Ms. L.). The Court should not
           21      permit Plaintiffs to use this case as a means to obtain discovery relevant to a separate
           22      lawsuit (Ms. L.) and that are irrelevant here.
           23            Rather than demonstrate dilatory tactics by the Defendants, the facts outlined
           24      above show that Defendants have actively engaged in the meet and confer process.
           25      Further, Plaintiffs inaccurately frame the claims and defenses in this case in order to
           26      establish the relevancy of many of their RFPs. The Court should find that the majority
           27      of Plaintiffs’ RFPs irrelevant to the claims and defenses in this case, and accordingly,
           28      should deny Plaintiffs’ Motion to Compel.

ACTIVE 252064652                                              6
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 13 of 90 Page ID
                                                #:3176


             1     II.   THE DISPUTED DISCOVERY AND DEFENDANTS’ RESPONSES
             2
                   REQUEST FOR PRODUCTION NO. 1: 5
             3
                         DOCUMENTS sufficient to identify all PUTATIVE CLASS MEMBERS.
             4
                   DOJ DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 1: 6
             5
                         DOJ Defendants object to this request to the extent Plaintiffs purport to require
             6
                   the disclosure of information in the possession, custody, or control of entities other
             7
                   than DOJ Defendants, Fed. R. Civ. P. 34, or seek information that can and should be
             8
                   sought from another entity. To the extent that this request also appears to seek
             9
                   information from DHS or HHS, DOJ Defendants direct Plaintiffs to DHS and HHS
           10
                   Defendants who can provide responses and objections to requests directed to those
           11
                   agencies. See DHS and HHS Responses to RFP No. 1. Accordingly, DOJ Defendants
           12
                   do not have any responsive documents.
           13
                   DHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 1: 7
           14
                         DHS Defendants object to this request as Plaintiffs’ definition of “putative class
           15
                   members” is overly broad and is not consistent with the Court’s definition of the class
           16
                   certified in its November 5, 2019 Order. DHS Defendants also object to this request as
           17
                   overly broad and unduly burdensome because it does not provide any data parameters
           18
                   or limitation on the request for documents. This request is not limited to information
           19
                   generated or existing during a time period that is relevant to the Parties’ claims and
           20
                   defenses. Moreover, Request No. 1 does not seek information that is uniquely
           21
                   important to the claims and defenses in this case. Defendant DHS otherwise refers
           22
                   Plaintiffs to Defendants ICE, CBP and HHS for further information consistent with
           23
           24      5
                     Plaintiffs’ First Set of Requests for Production of Documents to Defendants, served
                   on  January 10, 2019 are attached as Exhibit C to the Fee Declaration.
           25      6
                     Defendant Department of Justice’s and Former Attorney General Sessions’
                   Supplemental Responses to Plaintiffs’ First Set of Requests for Production of
           26      Documents, served on Plaintiffs on December 17, 2019 are attached as Exhibit D to
                   the  Fee Declaration.
           27      7
                     DHS’ Supplemental Responses to Plaintiffs’ First Set of Requests for Production of
                   Documents, served on Plaintiffs on December 17, 2019 are attached as Exhibit E to
           28      the Fee Declaration.
ACTIVE 252064652                                             7
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 14 of 90 Page ID
                                                #:3177


             1     this Request. See HHS Response to RFP No. 1.
             2           In consideration of the Court’s November 5, 2019 Order certifying a class, once
             3     a protective order is in place, Defendants ICE and CBP, in coordination with the other
             4     Federal Defendants, will provide a list of certified class members, to the extent that
             5     ICE and CBP have this information and are able to identify certified class members.
             6     Defendants will produce a non-privileged, responsive list after the implementation of
             7     a protective order in this case.
             8     HHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 1: 8
             9           HHS Defendants object to this request as Plaintiffs’ definition of “putative class
           10      members” is overly broad and is not consistent with the Court’s definition of the class
           11      certified in its November 5, 2019 Order. This request is overly broad and unduly
           12      burdensome in that it does not provide any data parameters or limitation on the request
           13      for documents. This request is not limited to information generated or existing during
           14      a time period that is relevant to the Parties’ claims and defenses.
           15            Moreover, Request for Production No. 1 does not seek information that is
           16      uniquely important to the claims and defenses in this case. See generally Complaint,
           17      ECF No. 1 (“Compl.”) (requesting a court order requiring Defendants to provide
           18      mental-health screenings before and after reunification to assess Plaintiffs’ need for
           19      subsequent trauma-informed medical and mental-health services and to offer
           20      appropriate trauma-informed medical and mental-health services)1; see also Fed. R.
           21      Evid. 401 (defining “relevance”); Fed. R. Civ. P. 26(b)(1) (“Parties may obtain
           22      discovery regarding any nonprivileged matter that is relevant to any party’s claim or
           23      defense and proportional to the needs of the case, considering the importance of the
           24      issues at stake in the action, the amount in controversy, the parties’ relative access to
           25      relevant information, the parties’ resources, the importance of the discovery in
           26      resolving the issues, and whether the burden or expense of the proposed discovery
           27      8
                    Defendant Department of Health and Human Services’ Supplemental Responses to
                   Plaintiffs’ First Set of Requests for Production of Documents, served on Plaintiffs on
           28      December 17, 2019 are attached as Exhibit F to the Fee Declaration.
ACTIVE 252064652                                              8
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 15 of 90 Page ID
                                                #:3178


             1     outweighs its likely benefit.”). To the extent that this request also appears to seek
             2     information from DHS, HHS Defendants direct Plaintiffs to DHS Defendants who can
             3     provide responses and objections to requests directed to that agency. See DHS
             4     Response to RFP No. 1.
             5           In consideration of the Court’s November 5, 2019 Order certifying a class, once
             6     a protective order is in place, HHS Defendants, in coordination with the other Federal
             7     Defendants, will provide a list of class members, to the extent that HHS Defendants
             8     have this information and are able to identify class members.
             9     REQUEST FOR PRODUCTION NO. 2:
           10            All DOCUMENTS relating to the decision to adopt the ZERO TOLERANCE
           11      SEPARATION Policy, including but not limited to DOCUMENTS related to the
           12      potential effects of the ZERO TOLERANCE SEPARATION Policy on the mental
           13      health of separated parents and children.
           14      DOJ DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 2:
           15            DOJ Defendants object to this request to the extent it seeks information
           16      regarding a “Zero Tolerance Separation Policy,” which does not exist. As previously
           17      stated, the “Zero Tolerance Policy” issued by then-Attorney General Sessions, dated
           18      April 6, 2018, sets forth a policy regarding referrals for criminal prosecution under 8
           19      U.S.C. § 1325(a). Defendants define the Zero Tolerance Policy as a policy that
           20      directed each U.S. Attorney’s Office along the Southwest Border to adopt a policy to
           21      prosecute all DHS referrals of section 1325(a) violations, to the extent practicable.
           22            On May 11, 2018, then-Secretary Nielsen issued a memorandum directing “all
           23      DHS law enforcement officers at the border to refer all illegal border crossers to the
           24      Department of Justice for criminal prosecution to the extent practicable.”
           25            DOJ Defendants object to Request for Production No. 2 as overbroad because it
           26      seeks documents and information that are not relevant to the claims and defenses in
           27      this case. See Fed. R. Evid. 401 (defining “relevance”); Fed. R. Civ. Procedure
           28      26(b)(1) (“Parties may obtain discovery regarding any nonprivileged matter that is

ACTIVE 252064652                                               9
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 16 of 90 Page ID
                                                #:3179


             1     relevant to any party’s claim or defense and proportional to the needs of the case,
             2     considering the importance of the issues at stake in the action, the amount in
             3     controversy, the parties’ relative access to relevant information, the parties’ resources,
             4     the importance of the discovery in resolving the issues, and whether the burden or
             5     expense of the proposed discovery outweighs its likely benefit.”). Request for
             6     Production No. 2 seeks “all” documents relating to the decision to adopt the Zero
             7     Tolerance Separation Policy, regardless of whether that information pertains to the
             8     impact of the separations—that occurred as a result of the Zero Tolerance Policy—
             9     mental health effects of the alleged family separation policy. Documents and
           10      information regarding Defendants’ decision to implement the Zero Tolerance Policy is
           11      not relevant to Plaintiffs’ claims or the relief sought in this case. See generally
           12      Complaint, ECF No. 1 (“Compl.”) (requesting a court order requiring Defendants to
           13      provide mental-health screenings before and after reunification to assess Plaintiffs’
           14      need for subsequent trauma-informed medical and mental-health services and to offer
           15      appropriate trauma-informed medical and mental-health services). 9 Specifically, the
           16      how or why of the policy has no bearing on Plaintiffs’ request for mental health
           17      screenings and trauma-informed mental health treatment for class members that
           18      Plaintiffs allege is necessary to assess the effect of the separation on class members.
           19            DOJ Defendants further object to this request based on relevance, as any
           20      response is not likely to lead to the discovery of admissible evidence and, consistent
           21      with Fed. R. Civ. P. 26(b)(1), seeks documents and information not relevant to the
           22      Plaintiffs’ claims or defenses, nor is the burden of such production proportional to the
           23      needs of the case. Moreover, DOJ Defendants object that this request is not limited to
           24      information generated or existing during a time period that is relevant to the Parties’
           25
                   9
                    Plaintiffs’ claims for relief center around their allegations that by forcibly separating
           26      Plaintiffs from their children, Defendants have inflicted upon Plaintiffs extraordinary
                   harm that they would not have otherwise faced. They further allege that this separation
           27      caused exceptional distress and trauma and that the plaintiffs have not received any
                   mental health services from the government since they were separated. [Footnote
           28      Original]
ACTIVE 252064652                                             10
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 17 of 90 Page ID
                                                #:3180


             1     claims and defenses. DOJ Defendants object to this request as vague and ambiguous
             2     on the basis that is it unclear what is meant by the terms “potential effects” and
             3     “mental health.” Finally, DOJ Defendants also object to the request to the extent that it
             4     seeks the production of deliberative and pre-decisional or otherwise privileged
             5     information. Accordingly, Defendant DOJ will not produce documents for this
             6     request.
             7     DHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 2:
             8           DHS Defendants object to Request for Production No. 2 as overbroad because it
             9     seeks documents and information that are not relevant to the claims and defenses in
           10      this case. Request for Production No. 2 seeks “all” documents relating to the decision
           11      to adopt the Zero Tolerance Separation Policy, regardless of whether that information
           12      pertains to the alleged mental health trauma as a result of the alleged family separation
           13      policy. Documents and information regarding Defendants’ decision to implement the
           14      Zero Tolerance Policy is not relevant to Plaintiffs’ claims or the relief sought in this
           15      case. See Fed. R. Evid. 401 (defining “relevance”); Fed. R. Civ. P. 26(b)(1) (“Parties
           16      may obtain discovery regarding any nonprivileged matter that is relevant to any
           17      party’s claim or defense and proportional to the needs of the case, considering the
           18      importance of the issues at stake in the action, the amount in controversy, the parties’
           19      relative access to relevant information, the parties’ resources, the importance of the
           20      discovery in resolving the issues, and whether the burden or expense of the proposed
           21      discovery outweighs its likely benefit.”) Specifically, the how or why of the alleged
           22      policy has no bearing on Plaintiffs’ request for mental health screenings and trauma-
           23      informed mental health treatment for class members that Plaintiffs allege is necessary
           24      to assess the effect of separation on class members. See generally Complaint, ECF No.
           25      1 (“Compl.”) (requesting a court order requiring Defendants to provide mental-health
           26      screenings before and after reunification to assess Plaintiffs’ need for subsequent
           27      trauma-informed medical and mental-health services and to offer appropriate trauma-
           28

ACTIVE 252064652                                             11
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 18 of 90 Page ID
                                                #:3181


             1     informed medical and mental-health services).10
             2           Moreover, DHS Defendants object to this request as not limited to information
             3     generated or existing during a time period that is relevant to the Parties’ claims and
             4     defenses.
             5           DHS Defendants further object to this request because it seeks information
             6     regarding a “Zero Tolerance Separation Policy,” which does not exist. As previously
             7     stated, the “Zero Tolerance Policy” issued by then-Attorney General Sessions, dated
             8     April 6, 2018, sets forth a policy regarding referrals for criminal prosecution under 8
             9     U.S.C. § 1325(a). On May 11, 2018, then-Secretary Nielsen issued a memorandum
           10      directing “all DHS law enforcement officers at the border to refer all illegal border
           11      crossers to the Department of Justice for criminal prosecution to the extent
           12      practicable.” Finally, DHS Defendants also object to the request to the extent that it
           13      seeks the production of deliberative and pre-decisional or otherwise privileged
           14      information. Based on these objections, DHS Defendants will not produce documents
           15      responsive to this request.
           16      HHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 2:
           17            HHS Defendants object to this request to the extent it seeks privileged
           18      documents. HHS Defendants object to Request for Production No. 2 as overbroad
           19      because it seeks documents and information that are not relevant to the claims and
           20      defenses in this case. See generally Compl. (requesting a court order requiring
           21      Defendants to provide mental-health screenings before and after reunification to
           22      assess Plaintiffs’ need for subsequent trauma-informed medical and mental-health
           23      services and to offer appropriate trauma-informed medical and mental-health
           24      services); see also Fed. R. Evid. 401 (defining “relevance”); Fed. R. Civ. Procedure
           25
                   10
                     Relevant here, Plaintiffs’ claims for relief center around their allegations that by
           26      forcibly separating Plaintiffs from their children, Defendants have inflicted upon
                   Plaintiffs extraordinary harm that they would not have otherwise have faced. They
           27      further allege that this separation caused exceptional distress and trauma and that the
                   plaintiffs have not received any mental health services from the government since they
           28      were separated. [Footnote Original]
ACTIVE 252064652                                            12
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 19 of 90 Page ID
                                                #:3182


             1     26(b)(1) (“Parties may obtain discovery regarding any nonprivileged matter that is
             2     relevant to any party’s claim or defense and proportional to the needs of the case,
             3     considering the importance of the issues at stake in the action, the amount in
             4     controversy, the parties’ relative access to relevant information, the parties’ resources,
             5     the importance of the discovery in resolving the issues, and whether the burden or
             6     expense of the proposed discovery outweighs its likely benefit.”). Request for
             7     Production No. 2 seeks “all” documents relating to the decision to adopt the Zero
             8     Tolerance Separation Policy, regardless of whether that information pertains to the
             9     impact of the separations—that occurred as a result of the Zero Tolerance Policy—
           10      mental health effects of the alleged family separation policy. Documents and
           11      information regarding Defendants’ decision to implement the Zero Tolerance Policy
           12      are not relevant to Plaintiffs’ claims or the relief sought in this case. Specifically, the
           13      how or why of the policy has no bearing on Plaintiffs’ request for mental health
           14      screenings and trauma-informed mental health treatment for class members that
           15      Plaintiffs allege is necessary to assess the effect of the separation on class members.
           16            HHS further objects to this request because it purports to require the disclosure
           17      of information in the possession, custody, or control of entities other than HHS
           18      Defendants, Fed. R. Civ. P. 34, or seeks information that can and should be sought
           19      from another entity. As noted above, the Zero Tolerance Policy was an enforcement
           20      initiative announced by the Department of Justice in conjunction with the Department
           21      of Homeland Security. It was not a policy initiative of HHS Defendants. HHS
           22      Defendants refer Plaintiffs to DOJ and DHS Defendants. To the extent that this
           23      request seeks information from DOJ or DHS, HHS Defendants direct Plaintiffs to
           24      DOJ and DHS Defendants who can provide responses and objections to requests
           25      directed to those agencies. Based on these objections, HHS Defendants will not
           26      produce documents responsive to this request.
           27      REQUEST FOR PRODUCTION NO. 3:
           28            All DOCUMENTS related to the potential or actual effects of the ZERO

ACTIVE 252064652                                              13
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 20 of 90 Page ID
                                                #:3183


             1     TOLERANCE SEPARATION Policy on the mental health of separated parents and
             2     children.
             3     DOJ DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 3:
             4           DOJ Defendants object to this request to the extent it appears to require the
             5     disclosure of information in the possession, custody, or control of entities other than
             6     DOJ Defendants, Fed. R. Civ. P. 34. To the extent that this request appears to seek
             7     information from DHS or HHS, DOJ Defendants direct Plaintiffs to DHS and HHS
             8     Defendants who can provide responses and objections to requests directed to those
             9     agencies. Moreover, DOJ Defendants object to this request to the extent it seeks
           10      information regarding a “Zero Tolerance Separation Policy,” which does not exist.
           11      The Zero Tolerance Policy issued by then-Attorney General Sessions, dated April 6,
           12      2018, sets forth a policy regarding referrals for criminal prosecution under 8 U.S.C. §
           13      1325(a). Defendants define the Zero Tolerance Policy as a policy that directed each
           14      U.S. Attorney’s Office along the Southwest Border to adopt a policy to prosecute all
           15      DHS referrals of section 1325(a) violations, to the extent practicable. On May 11,
           16      2018, then-Secretary Nielsen issued a memorandum directing “all DHS law
           17      enforcement officers at the border to refer all illegal border crossers to the Department
           18      of Justice for criminal prosecution to the extent practicable.”
           19            DOJ Defendants further object to this request as overly broad and unduly
           20      burdensome and not limited in time or scope. Request for Production No. 3 is not
           21      limited to information generated or existing during a time period that is relevant to the
           22      Parties’ claims and defenses. See Fed. R. Evid. 401 (defining “relevance”); Fed. R.
           23      Civ. Procedure 26(b)(1). DOJ Defendants object to this request as it appears to require
           24      a government-wide search for documents. Such a government-wide search would be
           25      oppressive, overly burdensome, and overbroad given the claims and defenses in this
           26      matter. See generally Compl., ECF No. 1. DOJ Defendants object to this request as
           27      vague and ambiguous on the basis that it is unclear what is meant by “potential or
           28      actual effects” and “mental health.” DOJ Defendants also object to the request to the

ACTIVE 252064652                                             14
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 21 of 90 Page ID
                                                #:3184


             1     extent that it seeks the production of deliberative and pre-decisional or otherwise
             2     privileged information. Based on these objections, DOJ Defendants will not produce
             3     documents for this request.
             4     DHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 3:
             5           DHS Defendants object to this request as overly broad and unduly burdensome
             6     and not limited in time or scope. Request No. 3 is not limited to information generated
             7     or existing during a time period that is relevant to the Parties’ claims and defenses. See
             8     Fed. R. Evid. 401 (defining “relevance”); Fed. R. Civ. P. 26(b)(1). DHS Defendants
             9     object to this request as it appears to require a government-wide search for documents.
           10      Such a government-wide search would be oppressive, overly burdensome and
           11      overbroad, given the claims and defenses in this matter. DHS Defendants further
           12      object to this request to the extent it appears to require the disclosure of information in
           13      the possession, custody or control of entities other than DHS Defendants and exceeds
           14      the permissible scope of discovery under Fed. R. Civ. P. 34. To the extent that this
           15      request appears to seek information from DOJ or HHS, DHS Defendants direct
           16      Plaintiffs to DOJ and HHS Defendants who can provide responses and objections to
           17      requests directed to those agencies.
           18            DHS Defendants object to this request as vague and ambiguous on the basis that
           19      it is unclear what is meant by “potential or actual effects” and “mental heath.” DHS
           20      Defendants further object to this request because it seeks information regarding a
           21      “Zero Tolerance Separation Policy,” which does not exist. The Zero Tolerance Policy
           22      issued by then-Attorney General Sessions, dated April 6, 2018, sets forth a policy
           23      regarding referrals for criminal prosecution under 8 U.S.C. § 1325(a). On May 11,
           24      2018, then-Secretary Nielsen issued a memorandum directing “all DHS law
           25      enforcement officers at the border to refer all illegal border crossers to the Department
           26      of Justice for criminal prosecution to the extent practicable.” Finally, DHS Defendants
           27      also object to the request to the extent that it seeks the production of deliberative and
           28      pre-decisional or otherwise privileged information. Based on these objections, DHS

ACTIVE 252064652                                             15
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 22 of 90 Page ID
                                                #:3185


             1     Defendants will not produce documents responsive to this request.
             2     HHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 3:
             3           HHS Defendants object to this request to the extent it seeks privileged
             4     documents. HHS Defendants further object to this request to the extent it seeks
             5     information regarding a “Zero Tolerance Separation Policy,” which does not exist.
             6     The Zero Tolerance Policy issued by then-Attorney General Sessions, dated April 6,
             7     2018, sets forth a policy regarding referrals for criminal prosecution under 8 U.S.C. §
             8     1325(a). On May 11, 2018, then-Secretary Nielsen issued a memorandum directing
             9     “all DHS law enforcement officers at the border to refer all illegal border crossers to
           10      the Department of Justice for criminal prosecution to the extent practicable.”
           11            HHS Defendants further object to this request as overly broad, unduly
           12      burdensome, and not limited in time or scope. Request for Production No. 3 is not
           13      limited to information generated or existing during a time period that is relevant to the
           14      Parties’ claims and defenses. See generally Compl. (requesting a court order requiring
           15      Defendants to provide mental-health screenings before and after reunification to
           16      assess Plaintiffs’ need for subsequent trauma-informed medical and mental-health
           17      services and to offer appropriate trauma-informed medical and mental-health
           18      services); see also Fed. R. Evid. 401 (defining “relevance”); Fed. R. Civ. Procedure
           19      26(b)(1) (“Parties may obtain discovery regarding any nonprivileged matter that is
           20      relevant to any party’s claim or defense and proportional to the needs of the case,
           21      considering the importance of the issues at stake in the action, the amount in
           22      controversy, the parties’ relative access to relevant information, the parties’ resources,
           23      the importance of the discovery in resolving the issues, and whether the burden or
           24      expense of the proposed discovery outweighs its likely benefit.”). HHS Defendants
           25      object to this request as it appears to require a government-wide search for documents.
           26      Such a government-wide search would be oppressive, overly burdensome, and
           27      overbroad given the claims and defenses in this matter. Moreover, HHS Defendants
           28      object to this request because it seeks to require the disclosure of information in the

ACTIVE 252064652                                             16
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 23 of 90 Page ID
                                                #:3186


             1     possession, custody, or control of entities other than HHS Defendants, Fed. R. Civ. P.
             2     34.
             3           To the extent that this request appears to seek information from DOJ or DHS,
             4     HHS Defendants direct Plaintiffs to DOJ and DHS Defendants who can provide
             5     responses and objections to requests directed to those agencies. HHS Defendants
             6     further object to this request as vague and ambiguous on the basis that it is unclear
             7     what is meant by “potential or actual effects” and “mental health.” It is unclear what
             8     types of documents Plaintiffs are seeking in their request. Based on these objections,
             9     HHS Defendants will produce a sampling of the separated children’s health
           10      information that might be responsive to this request.
           11      REQUEST FOR PRODUCTION NO. 4:
           12            All DOCUMENTS related to YOUR press releases or internal memoranda that
           13      announced, explained, or implemented the ZERO TOLERANCE SEPARATION
           14      Policy, including but not limited to the internal memoranda themselves, drafts of those
           15      press releases or internal memoranda, and any memoranda or guidance about how to
           16      respond to questions from media or PUTATIVE CLASS MEMBERS.
           17      DOJ DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 4:
           18            DOJ Defendants object to this request to the extent it seeks information
           19      regarding a “Zero Tolerance Separation Policy,” which does not exist. The Zero
           20      Tolerance Policy issued by then-Attorney General Sessions, dated April 6, 2018, sets
           21      forth a policy regarding referrals for criminal prosecution under 8 U.S.C. § 1325(a).
           22      Defendants define the Zero Tolerance Policy as a policy that directed each U.S.
           23      Attorney’s Office along the Southwest Border to adopt a policy to prosecute all DHS
           24      referrals of section 1325(a) violations, to the extent practicable. On May 11, 2018,
           25      then-Secretary Nielsen issued a memorandum directing “all DHS law enforcement
           26      officers at the border to refer all illegal border crossers to the Department of Justice
           27      for criminal prosecution to the extent practicable.”
           28            DOJ Defendants object to Request for Production No. 4 as overbroad because it

ACTIVE 252064652                                             17
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 24 of 90 Page ID
                                                #:3187


             1     seeks documents and information that are not relevant to the claims and defenses in
             2     this case. See Fed. R. Evid. 401 (defining “relevance”); Fed. R. Civ. Procedure
             3     26(b)(1) (“Parties may obtain discovery regarding any nonprivileged matter that is
             4     relevant to any party’s claim or defense and proportional to the needs of the case,
             5     considering the importance of the issues at stake in the action, the amount in
             6     controversy, the parties’ relative access to relevant information, the parties’ resources,
             7     the importance of the discovery in resolving the issues, and whether the burden or
             8     expense of the proposed discovery outweighs its likely benefit.”). Request for
             9     Production No. 4 seeks “all” documents relating to the press releases and internal
           10      memoranda that announced, explained, or implemented the “Zero Tolerance
           11      Separation Policy,” regardless of whether that information pertains to the alleged
           12      mental health effects of the alleged family separation policy. Documents and
           13      information regarding Defendants’ decision to implement the Zero Tolerance Policy is
           14      not relevant to Plaintiffs’ claims or the relief sought in this case. Specifically, the how
           15      or why of the policy has no bearing on Plaintiffs’ request for mental health screenings
           16      and trauma-informed mental health treatment for class members that Plaintiffs allege
           17      is necessary to assess the effect of separation on class members. See generally Compl.,
           18      ECF No. 1. DOJ Defendants further object that Request for Production No. 4 seeks
           19      information that is publicly available or available from other sources. See Fed. R. Civ.
           20      P. 26(b)(2)(C)(i) (“[T]he court must limit the frequency or extent of discovery [that]
           21      can be obtained from some other source that is more convenient, less burdensome, or
           22      less expensive.”). Finally, DOJ Defendants also object to the request to the extent that
           23      it seeks the production of deliberative and pre-decisional or otherwise privileged
           24      information. Based on these objections, DOJ Defendants will not produce documents
           25      for this request.
           26      DHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 4:
           27            DHS Defendants object to this request as Plaintiffs’ definition of “putative class
           28      members” is overly broad and is not consistent with the Court’s definition of the class

ACTIVE 252064652                                             18
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 25 of 90 Page ID
                                                #:3188


             1     certified in its November 5, 2019 Order. DHS Defendants object to Request for
             2     Production No. 4 as overbroad because it seeks documents and information that are
             3     not relevant to the claims and defenses in this case. Request for Production No. 4
             4     seeks “all” documents relating to the press releases and internal memoranda that
             5     announced, explained, or implemented the “Zero Tolerance Separation Policy,”
             6     regardless of whether that information pertains to the alleged mental health effects of
             7     the alleged family separation policy. Documents and information regarding
             8     Defendants’ decision to implement the Zero Tolerance Policy is not relevant to
             9     Plaintiffs’ claims or the relief sought in this case. See Fed. R. Evid. 401 (defining
           10      “relevance”); Fed. R. Civ. P. 26(b)(1). Specifically, the how or why of the alleged
           11      policy has no bearing on Plaintiffs’ request for mental health screenings and trauma-
           12      informed mental health treatment for class members that Plaintiffs allege is necessary
           13      to assess the effect of separation on class members. See generally Compl., ECF No. 1.
           14            Moreover, DHS Defendants object to this request to the extent it seeks
           15      information regarding a “Zero Tolerance Separation Policy,” which does not exist.
           16      The Zero Tolerance Policy issued by then-Attorney General Sessions, dated April 6,
           17      2018, sets forth a policy regarding referrals for criminal prosecution under 8 U.S.C. §
           18      1325(a). On May 11, 2018, then-Secretary Nielsen issued a memorandum directing
           19      “all DHS law enforcement officers at the border to refer all illegal border crossers to
           20      the Department of Justice for criminal prosecution to the extent practicable.” DHS
           21      Defendants further object that Request for Production No. 4 seeks information that is
           22      publicly available or available from other sources. See Fed. R. Civ. P. 26(b)(2)(C)(i)
           23      (“[T]he court must limit the frequency or extent of discovery [that] can be obtained
           24      from some other source that is more convenient, less burdensome, or less
           25      expensive.”). Finally, DHS Defendants also object to the request to the extent that it
           26      seeks the production of deliberative and pre-decisional or otherwise privileged
           27      information. Based on these objections, DHS Defendants will not produce documents
           28      responsive to this request.

ACTIVE 252064652                                             19
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 26 of 90 Page ID
                                                #:3189


             1     HHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 4:
             2           HHS Defendants object to this request to the extent it seeks privileged
             3     documents. HHS Defendants further object to this request as overbroad because it
             4     seeks documents and information that are not relevant to the claims and defenses in
             5     this case. See generally Compl. (requesting a court order requiring Defendants to
             6     provide mental-health screenings before and after reunification to assess Plaintiffs’
             7     need for subsequent trauma-informed medical and mental-health services and to offer
             8     appropriate trauma-informed medical and mental-health services); see also Fed. R.
             9     Evid. 401 (defining “relevance”); Fed. R. Civ. Procedure 26(b)(1) (“Parties may
           10      obtain discovery regarding any nonprivileged matter that is relevant to any party’s
           11      claim or defense and proportional to the needs of the case, considering the importance
           12      of the issues at stake in the action, the amount in controversy, the parties’ relative
           13      access to relevant information, the parties’ resources, the importance of the discovery
           14      in resolving the issues, and whether the burden or expense of the proposed discovery
           15      outweighs its likely benefit.”).
           16            Moreover, HHS Defendants object to this request because it seeks to require the
           17      disclosure of information in the possession, custody, or control of entities other than
           18      HHS Defendants, Fed. R. Civ. P. 34, or seeks information that can and should be
           19      sought from another entity. To the extent that this request seeks information from DOJ
           20      or DHS, HHS Defendants direct Plaintiffs to DOJ and DHS Defendants who can
           21      provide responses and objections to requests directed to those agencies. As noted
           22      above, the Zero Tolerance Policy was an enforcement initiative announced by the
           23      Department of Justice in conjunction with the Department of Homeland Security. It
           24      was not a policy initiative of HHS Defendants. Based on these objections, HHS
           25      Defendants will not produce documents responsive to this request.
           26      REQUEST FOR PRODUCTION NO. 5:
           27            All DOCUMENTS relating to the consideration of family separation as a means
           28      to deter immigration, including but not limited to the consideration of family

ACTIVE 252064652                                             20
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 27 of 90 Page ID
                                                #:3190


             1     separation discussed by then-DHS Secretary John Kelly on CNN on or about March 6,
             2     2017.
             3     DOJ DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 5:
             4             DOJ Defendants object to Request for Production No. 5 as overbroad because it
             5     seeks documents and information that are not relevant to the claims and defenses in
             6     this case. See Fed. R. Evid. 401 (defining “relevance”); Fed. R. Civ. Procedure
             7     26(b)(1) (“Parties may obtain discovery regarding any nonprivileged matter that is
             8     relevant to any party’s claim or defense and proportional to the needs of the case,
             9     considering the importance of the issues at stake in the action, the amount in
           10      controversy, the parties’ relative access to relevant information, the parties’ resources,
           11      the importance of the discovery in resolving the issues, and whether the burden or
           12      expense of the proposed discovery outweighs its likely benefit.”). Request for
           13      Production No. 5 seeks “all” documents relating to “the consideration of family
           14      separation as a means to deter immigration,” regardless of whether that information
           15      pertains to the alleged mental health effects of the alleged family separation policy.
           16      Specifically, the how or why of the policies has no bearing on Plaintiffs’ request for
           17      mental health screenings and trauma-informed mental health treatment for class
           18      members that Plaintiffs allege is necessary to assess the effect of separation on class
           19      members. To this extent that this request references a statement, this request does not
           20      specify to which statement the request refers. DOJ Defendants further object to this
           21      request as vague and ambiguous on the basis that it is unclear what is meant by
           22      “relating to consideration of family separation.” Moreover, because this request
           23      appears to require a government-wide search for documents. Such a government-wide
           24      search would be oppressive, overly burdensome and overbroad, given the claims and
           25      defenses in this matter, which relate to a discrete issue. Further, this request is overly
           26      broad and unduly burdensome in that it does not provide any data parameters or
           27      limitation on the request for documents. And this request is not limited to information
           28      generated or existing during a time period that is relevant to the Parties’ claims and

ACTIVE 252064652                                             21
                                JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 28 of 90 Page ID
                                                #:3191


             1     defenses. Finally, DOJ Defendants also object to the request to the extent that it seeks
             2     the production of deliberative and pre-decisional or otherwise privileged information.
             3     Based on these objections, DOJ Defendants will not produce documents for this
             4     request.
             5     DHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 5:
             6           DHS Defendants object to Request for Production No. 5 as overbroad because it
             7     seeks documents and information that are not relevant to the claims and defenses in
             8     this case. Request for Production No. 5 seeks “all” documents relating to “the
             9     consideration of family separation as a means to deter immigration,” regardless of
           10      whether that information pertains to the alleged mental health effects of the alleged
           11      family separation policy. See Fed. R. Evid. 401 (defining “relevance”); Fed. R. Civ. P.
           12      26(b)(1). Specifically, the how or why of the policies has no bearing on Plaintiffs’
           13      request for mental health screenings and trauma-informed mental health treatment for
           14      class members that Plaintiffs allege is necessary to assess the effect of separation on
           15      class members. See generally Compl., ECF No. 1. To the extent that this request
           16      references a statement, this request does not specify to which statement the request
           17      refers. DHS Defendants object to this request as vague and ambiguous on the basis
           18      that it is unclear what is meant by “relating to consideration of family separation.”
           19      Finally, DHS Defendants also object to the request to the extent that it seeks the
           20      production of deliberative and pre-decisional or otherwise privileged information.
           21      Based on these objections, DHS Defendants will not produce documents responsive to
           22      this request.
           23      HHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 5:
           24            HHS Defendants object to Request for Production No. 5 as overbroad because it
           25      seeks documents and information that are not relevant to the claims and defenses in
           26      this case. See generally Compl. (requesting a court order requiring Defendants to
           27      provide mental-health screenings before and after reunification to assess Plaintiffs’
           28      need for subsequent trauma-informed medical and mental-health services and to offer

ACTIVE 252064652                                            22
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 29 of 90 Page ID
                                                #:3192


             1     appropriate trauma-informed medical and mental-health services); see also Fed. R.
             2     Evid. 401 (defining “relevance”); Fed. R. Civ. Procedure 26(b)(1) (“Parties may
             3     obtain discovery regarding any nonprivileged matter that is relevant to any party’s
             4     claim or defense and proportional to the needs of the case, considering the importance
             5     of the issues at stake in the action, the amount in controversy, the parties’ relative
             6     access to relevant information, the parties’ resources, the importance of the discovery
             7     in resolving the issues, and whether the burden or expense of the proposed discovery
             8     outweighs its likely benefit.”). HHS Defendants also object to the request to the extent
             9     that it seeks the production of deliberative and pre-decisional or otherwise privileged
           10      information.
           11            Moreover, HHS Defendants object to this request because it seeks to require the
           12      disclosure of information in the possession, custody, or control of entities other than
           13      HHS Defendants, Fed. R. Civ. P. 34, or seeks information that can and should be
           14      sought from another entity. To the extent that this request appears to seek information
           15      from DHS, HHS Defendants direct Plaintiffs to DHS Defendants who can provide
           16      responses and objections to requests directed to that agency. John Kelly was the
           17      Secretary of the Department of Homeland Security, not the Secretary of Health and
           18      Human Services. Based on these objections, HHS Defendants will not produce
           19      documents responsive to this request.
           20      REQUEST FOR PRODUCTION NO. 6:
           21            All DOCUMENTS relating to YOUR consideration of alternatives to detention
           22      of the PUTATIVE CLASS MEMBERS that would allow families to remain together,
           23      including but not limited to community supported models such as the Family Case
           24      Management Program that was initially implemented in January 2016.
           25      DOJ DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 6:
           26            DOJ Defendants object to this request to the extent Plaintiffs purport to require
           27      the disclosure of information in the possession, custody, or control of entities other
           28      than DOJ Defendants, Fed. R. Civ. P. 34, or seek information that can and should be

ACTIVE 252064652                                             23
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 30 of 90 Page ID
                                                #:3193


             1     sought from another entity. Finally, DOJ Defendants also object to the request to the
             2     extent that it seeks the production of deliberative and pre-decisional or otherwise
             3     privileged information. To the extent that this request appears to seek information
             4     from DHS, DOJ Defendants direct Plaintiffs to DHS Defendants who can provide
             5     responses and objections to requests directed to those agencies. Accordingly, DOJ
             6     Defendants do not have any responsive documents.
             7     DHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 6:
             8           DHS Defendants object to this request as overly broad and unduly burdensome
             9     and not limited in time or scope. DHS Defendants object to Request for Production
           10      No. 6 as overbroad because it seeks documents and information that are not relevant
           11      to the claims and defenses in this case. See Fed. R. Evid. 401 (defining “relevance”);
           12      Fed. R. Civ. P. 26(b)(1). Rather, Request for Production No. 6 seeks information
           13      about alternatives to detention, including the Family Case Management Program.
           14      Alternatives to detentions programs have no bearing on Plaintiffs’ request for mental
           15      health screenings and trauma-informed mental health treatment for class members that
           16      Plaintiffs allege is necessary to assess the effect of separation on class members. See
           17      generally Compl., ECF No. 1. Finally, DHS Defendants also object to the request to
           18      the extent that it seeks the production of deliberative and pre-decisional or otherwise
           19      privileged information. Based on these objections, Defendant DHS and Defendant
           20      CBP will not produce documents responsive to this request.
           21            Defendant ICE further objects to producing documents relating to the Family
           22      Case Management Program in 2017 on the basis that this time period preceded the
           23      implementation of the Zero Tolerance Policy. The Family Case Management Program
           24      terminated in June 2017, and this Court’s November 5, 2019 Order certified a class of
           25      adults parents who, in relevant part, “on or after July 1, 2017, were, are, or will be
           26      detained in immigration custody by DHS.” Thus this request is not proportional to the
           27      needs of this case, as this lawsuit pertains to the alleged mental health effects of the
           28      separation on class members, and thus documents pertaining to the Family Case

ACTIVE 252064652                                             24
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 31 of 90 Page ID
                                                #:3194


             1     Management Program are outside the scope of this lawsuit. Thus, Defendant ICE will
             2     not produce any documents responsive to this request.
             3     HHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 6:
             4           HHS Defendants object to Request for Production No. 6 as overbroad because it
             5     seeks documents and information that are not relevant to the claims and defenses in
             6     this case. See generally Compl. (requesting a court order requiring Defendants to
             7     provide mental-health screenings before and after reunification to assess Plaintiffs’
             8     need for subsequent trauma-informed medical and mental-health services and to offer
             9     appropriate trauma-informed medical and mental-health services); see also Fed. R.
           10      Evid. 401 (defining “relevance”); Fed. R. Civ. Procedure 26(b)(1) (“Parties may
           11      obtain discovery regarding any nonprivileged matter that is relevant to any party’s
           12      claim or defense and proportional to the needs of the case, considering the importance
           13      of the issues at stake in the action, the amount in controversy, the parties’ relative
           14      access to relevant information, the parties’ resources, the importance of the discovery
           15      in resolving the issues, and whether the burden or expense of the proposed discovery
           16      outweighs its likely benefit.”).
           17            Moreover, HHS Defendants object to this request because it seeks to require the
           18      disclosure of information in the possession, custody, or control of entities other than
           19      HHS Defendants, Fed. R. Civ. P. 34, or seeks information that can and should be
           20      sought from another entity. To the extent that this request appears to seek information
           21      from DOJ or DHS, HHS Defendants direct Plaintiffs to DOJ and DHS Defendants
           22      who can provide responses and objections to requests directed to those agencies. The
           23      Family Case Management Program was a Department of Homeland Security program.
           24      Based on these objections, HHS Defendants will not produce documents responsive to
           25      this request.
           26      REQUEST FOR PRODUCTION NO. 7:
           27            All DOCUMENTS related to the decision to close the Family Case
           28      Management Program in 2017.

ACTIVE 252064652                                             25
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 32 of 90 Page ID
                                                #:3195


             1     DOJ DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 7:
             2           DOJ Defendants also object to the request to the extent that it seeks the
             3     production of deliberative and pre-decisional or otherwise privileged information.
             4     DOJ Defendants object to this request to the extent Plaintiffs purport to require the
             5     disclosure of information in the possession, custody, or control of entities other than
             6     DOJ Defendants, Fed. R. Civ. P. 34, or to the extent, Plaintiffs seek information that
             7     can and should be sought from another entity. To the extent that this request appears
             8     to seek information from DHS, DOJ Defendants direct Plaintiffs to DHS Defendants
             9     who can provide responses and objections to requests directed to those agencies.
           10      DHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 7:
           11            DHS Defendants object to Request for Production No. 7 as overbroad because it
           12      seeks documents and information that are not relevant to the claims and defenses in
           13      this case. See Fed. R. Evid. 401 (defining “relevance”); Fed. R. Civ. P. 26(b)(1).
           14      Request for Production No. 7 seeks information about the government’s decision to
           15      terminate the Family Case Management Program. This decision has no bearing on
           16      Plaintiffs’ request for mental health screenings and trauma-informed mental health
           17      treatment for class members that Plaintiffs allege is necessary to assess the effect of
           18      separation on class members. See generally Compl., ECF No. 1. Defendant DHS and
           19      Defendant CBP refer Plaintiffs to Defendant ICE for information related to the Family
           20      Case Management Program. Finally, DHS Defendants also object to the request to the
           21      extent that it seeks the production of deliberative and pre-decisional or otherwise
           22      privileged information. Based on these objections, Defendant DHS and Defendant
           23      CBP will not produce documents responsive to this request.
           24            Defendant ICE objects to producing documents relating to the Family Case
           25      Management Program in 2017 on the basis that this time period preceded the
           26      implementation of the zero tolerance policy, and thus is not proportional to the needs
           27      of this case. The Family Case Management Program terminated in June 2017, and this
           28      Court’s November 5, 2019 Order, certified a class of adults parents who, in relevant

ACTIVE 252064652                                             26
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 33 of 90 Page ID
                                                #:3196


             1     part, “on or after July 1, 2017, were, are, or will be detained in immigration custody
             2     by DHS”, as this lawsuit pertains to the alleged mental health effects of the separation
             3     of families, and thus documents pertaining to the Family Case Management Program
             4     are outside the scope of this lawsuit. Based on these objections, Defendant ICE will
             5     not produce any documents responsive to this request.
             6     HHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 7:
             7           HHS Defendants object to Request for Production No. 7 as overbroad because it
             8     seeks documents and information that are not relevant to the claims and defenses in
             9     this case. See generally Compl. (requesting a court order requiring Defendants to
           10      provide mental-health screenings before and after reunification to assess Plaintiffs’
           11      need for subsequent trauma-informed medical and mental-health services and to offer
           12      appropriate trauma-informed medical and mental-health services); see also Fed. R.
           13      Evid. 401 (defining “relevance”); Fed. R. Civ. Procedure 26(b)(1) (“Parties may
           14      obtain discovery regarding any nonprivileged matter that is relevant to any party’s
           15      claim or defense and proportional to the needs of the case, considering the importance
           16      of the issues at stake in the action, the amount in controversy, the parties’ relative
           17      access to relevant information, the parties’ resources, the importance of the discovery
           18      in resolving the issues, and whether the burden or expense of the proposed discovery
           19      outweighs its likely benefit.”).
           20            Moreover, HHS Defendants object to this request because it seeks to require the
           21      disclosure of information in the possession, custody, or control of entities other than
           22      HHS Defendants, Fed. R. Civ. P. 34, or seeks information that can and should be
           23      sought from another entity. The Family Case Management Program was a Department
           24      of Homeland Security program. To the extent that this request appears to seek
           25      information from DOJ or DHS, HHS Defendants direct Plaintiffs to DOJ and DHS
           26      Defendants who can provide responses and objections to requests directed to those
           27      agencies. Based on these objections, HHS Defendants will not produce documents
           28      responsive to this request.

ACTIVE 252064652                                             27
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 34 of 90 Page ID
                                                #:3197


             1     REQUEST FOR PRODUCTION NO. 8:
             2           All DOCUMENTS relating to any programs YOU have implemented to
             3     mitigate or remediate the mental health impact of the ZERO TOLERANCE
             4     SEPARATION Policy on the PUTATIVE CLASS MEMBERS or their children.
             5     DOJ DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 8:
             6           DOJ Defendants object to this request to the extent it seeks information
             7     regarding a “Zero Tolerance Separation Policy,” which does not exist. The Zero
             8     Tolerance Policy issued by then-Attorney General Sessions, dated April 6, 2018, sets
             9     forth a policy regarding referrals for criminal prosecution under 8 U.S.C. § 1325(a).
           10      Defendants define the Zero Tolerance Policy as a policy that directed each U.S.
           11      Attorney’s Office along the Southwest Border to adopt a policy to prosecute all DHS
           12      referrals of section 1325(a) violations, to the extent practicable. On May 11, 2018,
           13      then-Secretary Nielsen issued a memorandum directing “all DHS law enforcement
           14      officers at the border to refer all illegal border crossers to the Department of Justice
           15      for criminal prosecution to the extent practicable.”
           16            DOJ Defendants further object to this request as overly broad and unduly
           17      burdensome and not limited in time or scope. Request for Production No. 8 is not
           18      limited to information generated or existing during a time period that is relevant to the
           19      Parties’ claims and defenses. DOJ Defendants object to this request as vague and
           20      ambiguous on the basis that it is unclear what is meant by “mental health impact.”
           21      Finally, DOJ Defendants also object to the request to the extent that it seeks the
           22      production of deliberative and pre-decisional or otherwise privileged information.
           23            DOJ Defendants object to this request to the extent Plaintiffs purport to require
           24      the disclosure of information in the possession, custody, or control of entities other
           25      than DOJ Defendants, Fed. R. Civ. P. 34, or seek information that can and should be
           26      sought from another entity. DOJ Defendants are not the entity statutorily responsible
           27      for the custody and care of individuals in detention. Defendant DOJ refers Plaintiffs to
           28      DHS and HHS Defendants. To the extent that this request appears to seek information

ACTIVE 252064652                                             28
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 35 of 90 Page ID
                                                #:3198


             1     from DHS and HHS, DOJ Defendants direct Plaintiffs to DHS and HHS Defendants
             2     who can provide responses and objections to requests directed to those agencies. See
             3     DHS and HHS Responses to RFP No. 8. Accordingly, DOJ Defendants do not have
             4     any responsive documents.
             5     DHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 8:
             6           DHS Defendants object to this request as Plaintiffs’ definition of “putative class
             7     members” is overly broad and is not consistent with the Court’s definition of the class
             8     certified in its November 5, 2019 Order. DHS Defendants object to this request as
             9     vague and ambiguous on the basis that it is unclear what is meant by “mitigate or
           10      remediate” and “mental health impact.” DHS Defendants object to this request to the
           11      extent it seeks information regarding a “Zero Tolerance Separation Policy,” which
           12      does not exist. The Zero Tolerance Policy issued by then-Attorney General Sessions,
           13      dated April 6, 2018, sets forth a policy regarding referrals for criminal prosecution
           14      under 8 U.S.C. § 1325(a). On May 11, 2018, then-Secretary Nielsen issued a
           15      memorandum directing “all DHS law enforcement officers at the border to refer all
           16      illegal border crossers to the Department of Justice for criminal prosecution to the
           17      extent practicable.” Finally, DHS Defendants also object to the request to the extent
           18      that it seeks the production of deliberative and pre-decisional or otherwise privileged
           19      information. Notwithstanding these objections, DHS Defendants will produce non-
           20      privileged, responsive documents after the implementation of a protective order in this
           21      case. In addition, to the extent that Defendants are producing documents responsive to
           22      this request, we anticipate producing any responsive electronically stored information
           23      pursuant to an ESI protocol, once that protocol is in place. See also HHS Response to
           24      RFP No. 8.
           25      HHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 8:
           26            Defendants object to this request as Plaintiffs’ definition of “putative class
           27      members” is overly broad and is not consistent with the Court’s definition of the class
           28      certified in its November 5, 2019 order. HHS Defendants object to this request to the

ACTIVE 252064652                                            29
                                JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 36 of 90 Page ID
                                                #:3199


             1     extent it seeks information regarding a “Zero Tolerance Separation Policy,” which
             2     does not exist. The Zero Tolerance Policy issued by then-Attorney General Sessions,
             3     dated April 6, 2018, sets forth a policy regarding referrals for criminal prosecution
             4     under 8 U.S.C. § 1325(a). On May 11, 2018, then-Secretary Nielsen issued a
             5     memorandum directing “all DHS law enforcement officers at the border to refer all
             6     illegal border crossers to the Department of Justice for criminal prosecution to the
             7     extent practicable.”
             8              HHS Defendants further object to this request as overly broad and unduly
             9     burdensome and not limited in time or scope. Request for Production No. 8 is not
           10      limited to information generated or existing during a time period that is relevant to the
           11      Parties’ claims and defenses. HHS Defendants object to this request as vague and
           12      ambiguous on the basis that it is unclear what is meant by “mental health impact.”
           13               Notwithstanding the general and specific objections, and without waiving any
           14      objections, HHS will produce non-privileged, responsive documents on a rolling basis
           15      after the Court enters an appropriate protective order. See also DHS Response to RFP
           16      No. 8.
           17      REQUEST FOR PRODUCTION NO. 9:
           18               All DOCUMENTS, analyses, reports, and drafts thereof supporting Defendant
           19      Nielsen’s assertion that the ZERO TOLERANCE SEPARATION Policy was
           20      necessary due to the marked increase in the number of adults arriving at the border
           21      with children and fraudulently claiming to be a family unit.
           22      DOJ DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 9:
           23               DOJ Defendants object to this request to the extent it seeks information
           24      regarding a “Zero Tolerance Separation Policy,” which does not exist. The Zero
           25      Tolerance Policy issued by then-Attorney General Sessions, dated April 6, 2018, sets
           26      forth a policy regarding referrals for criminal prosecution under 8 U.S.C. § 1325(a).
           27      On May 11, 2018, then-Secretary Nielsen issued a memorandum directing “all DHS
           28      law enforcement officers at the border to refer all illegal border crossers to the

ACTIVE 252064652                                              30
                                 JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 37 of 90 Page ID
                                                #:3200


             1     Department of Justice for criminal prosecution to the extent practicable.”
             2           DOJ Defendants object to this request as ambiguous, as it fails to identify a
             3     specific statement or representation by former Secretary Nielsen for which related
             4     documents are sought. DOJ Defendants also object to the request to the extent that it
             5     seeks the production of deliberative and pre-decisional or otherwise privileged
             6     information.
             7           DOJ Defendants further object to Request for Production No. 9 as overbroad
             8     because it seeks documents and information that are not relevant to the claims and
             9     defenses in this case. To the extent that Plaintiffs seek information regarding the
           10      government’s decision to implement the Zero Tolerance Policy, this decision has no
           11      bearing on Plaintiffs’ request for mental health screenings and trauma-informed
           12      mental health treatment for class members that Plaintiffs allege is necessary to assess
           13      the effect of separation on class members. See Fed. R. Evid. 401(defining
           14      “relevance”); Fed. R. Civ. Procedure 26(b)(1) (“Parties may obtain discovery
           15      regarding any nonprivileged matter that is relevant to any party’s claim or defense and
           16      proportional to the needs of the case, considering the importance of the issues at stake
           17      in the action, the amount in controversy, the parties’ relative access to relevant
           18      information, the parties’ resources, the importance of the discovery in resolving the
           19      issues, and whether the burden or expense of the proposed discovery outweighs its
           20      likely benefit.”). This request is also not limited to information generated or existing
           21      during a time period that is relevant to the Parties’ claims and defenses.
           22            DOJ Defendants object to this request to the extent Plaintiffs purport to require
           23      the disclosure of information in the possession, custody, or control of entities other
           24      than DOJ Defendants, Fed. R. Civ. P. 34, or seek information that can and should be
           25      sought from another entity. Then-Secretary Nielson was the Secretary of the
           26      Department of Homeland Security—a separate agency from the Department of
           27      Justice. To the extent that this request appears to seek information from DHS, DOJ
           28      Defendants direct Plaintiffs to DHS Defendants who can provide responses and

ACTIVE 252064652                                             31
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 38 of 90 Page ID
                                                #:3201


             1     objections to requests directed to that agency. Finally, DOJ Defendants also object to
             2     the request to the extent that it seeks the production of deliberative and pre-decisional
             3     or otherwise privileged information. Based on these objections, DOJ Defendants will
             4     not produce documents for this request.
             5     DHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 9:
             6           DHS Defendants object to this request as ambiguous, as it fails to identify a
             7     specific statement or representation by former Secretary Nielsen for which related
             8     documents are sought. DHS Defendants object to this request because it seeks
             9     information regarding a “Zero Tolerance Separation Policy,” which does not exist.
           10      The Zero Tolerance Policy issued by then-Attorney General Sessions, dated April 6,
           11      2018, sets forth a policy regarding referrals for criminal prosecution under 8 U.S.C. §
           12      1325(a). On May 11, 2018, then-Secretary Nielsen issued a memorandum directing
           13      “all DHS law enforcement officers at the border to refer all illegal border crossers to
           14      the Department of Justice for criminal prosecution to the extent practicable.” DHS
           15      Defendants further object to Request for Production No. 9 as overbroad because it
           16      seeks documents and information that are not relevant to the claims and defenses in
           17      this case. See Fed. R. Evid. 401 (defining “relevance”); Fed. R. Civ. P. 26(b)(1). To
           18      the extent that Plaintiffs seek information regarding the government’s decision to
           19      implement the Zero Tolerance Policy, this decision has no bearing on Plaintiffs’
           20      request for mental health screenings and trauma-informed mental health treatment for
           21      class members that Plaintiffs allege is necessary to assess the effect of separation on
           22      class members. See Compl., ECF No. 1. This request is also not limited to information
           23      generated or existing during a time period that is relevant to the Parties’ claims and
           24      defenses. Finally, DHS Defendants also object to the request to the extent that it seeks
           25      the production of deliberative and pre-decisional or otherwise privileged information.
           26      Based on these objections, DHS Defendants will not produce documents responsive to
           27      this request.
           28

ACTIVE 252064652                                             32
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 39 of 90 Page ID
                                                #:3202


             1     HHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 9:
             2           HHS Defendants object to Request for Production No. 9 as overbroad because it
             3     seeks documents and information that are not relevant to the claims and defenses in
             4     this case. See generally Compl. (requesting a court order requiring Defendants to
             5     provide mental-health screenings before and after reunification to assess Plaintiffs’
             6     need for subsequent trauma-informed medical and mental-health services and to offer
             7     appropriate trauma-informed medical and mental-health services); see also Fed. R.
             8     Evid. 401 (defining “relevance”); Fed. R. Civ. Procedure 26(b)(1) (“Parties may
             9     obtain discovery regarding any nonprivileged matter that is relevant to any party’s
           10      claim or defense and proportional to the needs of the case, considering the importance
           11      of the issues at stake in the action, the amount in controversy, the parties’ relative
           12      access to relevant information, the parties’ resources, the importance of the discovery
           13      in resolving the issues, and whether the burden or expense of the proposed discovery
           14      outweighs its likely benefit.”).
           15            Moreover, HHS Defendants object to this request because it seeks to require the
           16      disclosure of information in the possession, custody, or control of entities other than
           17      HHS Defendants, Fed. R. Civ. P. 34, or seeks information that can and should be
           18      sought from another entity. As noted above, the Zero Tolerance Policy refers to a
           19      policy initiative announced by the Department of Justice in conjunction with the
           20      Department of Homeland Security; this is not a policy directive of HHS Defendants.
           21      To the extent that this request appears to seek information from DHS, HHS
           22      Defendants direct Plaintiffs to DHS Defendants who can provide responses and
           23      objections to requests directed to that agency. Based on these objections, HHS
           24      Defendants will not produce documents responsive to this request.
           25      REQUEST FOR PRODUCTION NO. 10:
           26            All DOCUMENTS, analyses, reports, and drafts thereof supporting President
           27      Trump’s statement that 80 percent of migrants who are released never show up for
           28      their immigration hearings and disappear into the country.

ACTIVE 252064652                                             33
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 40 of 90 Page ID
                                                #:3203


             1     DOJ DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 10:
             2           DOJ Defendants object to Request for Production No. 10 as overbroad because
             3     it seeks documents and information that are not relevant to the claims and defenses in
             4     this case. An alleged statement regarding the percentage of migrants who abscond into
             5     the interior has no bearing on Plaintiffs’ request for mental health screenings and
             6     trauma-informed mental health treatment for class members that Plaintiffs allege is
             7     necessary to assess the effect of separation on class members. See Fed. R. Evid. 401
             8     (defining “relevance”); Fed. R. Civ. Procedure 26(b)(1). This request is overly broad
             9     and unduly burdensome in that it does not provide any data parameters or limitation
           10      on the request for documents. This request is not limited to information generated or
           11      existing during a time period that is relevant to the Parties’ claims and defenses.
           12            DOJ Defendants object to this request to the extent Plaintiffs purport to require
           13      the disclosure of information in the possession, custody, or control of entities other
           14      than DOJ Defendants, Fed. R. Civ. P. 34, or seek information that can and should be
           15      sought from another entity. Finally, DOJ Defendants also object to the request to the
           16      extent that it seeks the production of deliberative and pre-decisional or otherwise
           17      privileged information. Based on these objections, DOJ Defendants will not produce
           18      documents for this request.
           19      DHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 10:
           20            DHS Defendants object to Request for Production No. 10 as overbroad because
           21      it seeks documents and information that are not relevant to the claims and defenses in
           22      this case. An alleged statement regarding the percentage of migrants who abscond into
           23      the interior has no bearing on Plaintiffs’ request for mental health screenings and
           24      trauma-informed mental health treatment for class members that Plaintiffs allege is
           25      necessary to assess the effect of separation on class members. See Fed. R. Evid. 401
           26      (defining “relevance”); Fed. R. Civ. P. 26(b)(1). This request is also not limited to
           27      information generated or existing during a time period that is relevant to the Parties’
           28      claims and defenses. DHS Defendants object to this request to the extent Plaintiffs

ACTIVE 252064652                                             34
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 41 of 90 Page ID
                                                #:3204


             1     purport to require the disclosure of information in the possession, custody or control
             2     of entities other than DHS Defendants and exceeds the permissible scope of discovery
             3     under Fed. R. Civ. P. 34, or seek information that can and should be sought from
             4     another entity. To the extent that this request appears to seek information from DOJ,
             5     DHS Defendants direct Plaintiffs to DOJ Defendants who can provide responses and
             6     objections to requests directed to that agency. DHS Defendants further object to
             7     Plaintiff’s definitions and instructions because they purport to require a government-
             8     wide search for documents. Such a government-wide search would be oppressive,
             9     overly burdensome and overbroad, given the claims and defenses in this matter, which
           10      relate to one incident that took place in one location. Finally, DHS Defendants also
           11      object to the request to the extent that it seeks the production of deliberative and pre-
           12      decisional or otherwise privileged information. Based on these objections, DHS
           13      Defendants will not produce documents responsive to this request.
           14      HHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 10:
           15            HHS Defendants object to this request as overbroad because it seeks documents
           16      and information that are not relevant to the claims and defenses in this case. See
           17      generally Compl. (requesting a court order requiring Defendants to provide mental-
           18      health screenings before and after reunification to assess Plaintiffs’ need for
           19      subsequent trauma-informed medical and mental-health services and to offer
           20      appropriate trauma-informed medical and mental-health services); see also Fed. R.
           21      Evid. 401 (defining “relevance”); Fed. R. Civ. Procedure 26(b)(1) (“Parties may
           22      obtain discovery regarding any nonprivileged matter that is relevant to any party’s
           23      claim or defense and proportional to the needs of the case, considering the importance
           24      of the issues at stake in the action, the amount in controversy, the parties’ relative
           25      access to relevant information, the parties’ resources, the importance of the discovery
           26      in resolving the issues, and whether the burden or expense of the proposed discovery
           27      outweighs its likely benefit.”). An alleged statement regarding the percentage of
           28      migrants who abscond into the interior has no bearing on Plaintiffs’ request for mental

ACTIVE 252064652                                             35
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 42 of 90 Page ID
                                                #:3205


             1     health screenings and trauma-informed mental health treatment for class members that
             2     Plaintiffs allege is necessary to assess the effect of the separation on class members.
             3     See generally Compl., ECF No. 1. This request is also not limited to information
             4     generated or existing during a time period that is relevant to the Parties’ claims and
             5     defenses.
             6           HHS Defendants further object to Request for Production No. 10 because it
             7     purports to require a government-wide search for documents. Such a government-
             8     wide search would be oppressive, overly burdensome and overbroad, given the claims
             9     and defenses in this matter.
           10            Moreover, HHS Defendants object to this request to the extent Plaintiffs purport
           11      to require the disclosure of information in the possession, custody, or control of
           12      entities other than HHS Defendants, Fed. R. Civ. P. 34, or seek information that can
           13      and should be sought from another entity. HHS Defendants object to this request to
           14      the extent it seeks documents and information for which HHS Defendants lack a basis
           15      for response, as it seeks documents considered by a non-HHS entity. To the extent that
           16      this request appears to seek information from DOJ or DHS, HHS Defendants direct
           17      Plaintiffs to DOJ and DHS Defendants who can provide responses and objections to
           18      requests directed to those agencies. Based on these objections, HHS Defendants will
           19      not be producing documents responsive to this request.
           20      REQUEST FOR PRODUCTION NO. 11:
           21            All DOCUMENTS related to the testimony Commander Jonathan White,
           22      Deputy Director for Children’s Programs of the Office of Refugee Resettlement,
           23      before the Senate Judiciary Committee on or about July 31, 2018, including but not
           24      limited to documents used in or reflecting Commander White’s preparation for that
           25      testimony and documents related to his testimony that concerns were raised during the
           26      deliberative process about the potential harm to children resulting from family
           27      separation.
           28

ACTIVE 252064652                                            36
                                 JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 43 of 90 Page ID
                                                #:3206


             1     DOJ DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 11:
             2           DOJ Defendants also object to the request to the extent that it seeks the
             3     production of deliberative and pre-decisional or otherwise privileged information.
             4     DOJ Defendants object to this request to the extent Plaintiffs purport to require the
             5     disclosure of information in the possession, custody or control of entities other than
             6     DOJ Defendants, Fed. R. Civ. P. 34, or seek information that can and should be
             7     sought from another entity. Defendant DOJ refers Plaintiffs to HHS Defendants. To
             8     the extent that this request appears to seek information from HHS, DOJ Defendants
             9     direct Plaintiffs to HHS Defendants who can provide responses and objections to
           10      requests directed to that agency. See HHS Response to RFP No. 11. Accordingly, DOJ
           11      Defendants do not have any responsive documents.
           12      DHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 11:
           13            DHS Defendants object to this request to the extent Plaintiffs purport to require
           14      the disclosure of information in the possession, custody or control of entities other
           15      than DHS Defendants and exceeds the permissible scope of discovery under Fed. R.
           16      Civ. P. 34, or seek information that can and should be sought from another entity. As
           17      noted in the Request No. 11, Commander Jonathan White is an employee of the
           18      Department of Health and Human Services and thus, he is not employed by the
           19      Department of Homeland Security. To the extent that this request appears to seek
           20      information from HHS, DHS Defendants direct Plaintiffs to HHS Defendants who can
           21      provide responses and objections to requests directed to that agency. See HHS
           22      Response to RFP No. 11. Accordingly, DHS Defendants do not have any responsive
           23      documents.
           24      HHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 11:
           25            HHS Defendants object to this request as ambiguous, as it fails to identify a
           26      specific statement or representation by Commander White before the Senate Judiciary
           27      Committee for which related documents are sought.
           28            HHS Defendants object to Request for Production No. 11 as overbroad because

ACTIVE 252064652                                            37
                                JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 44 of 90 Page ID
                                                #:3207


             1     it seeks documents and information that are not relevant to the claims and defenses in
             2     this case. See generally Compl. (requesting a court order requiring Defendants to
             3     provide mental-health screenings before and after reunification to assess Plaintiffs’
             4     need for subsequent trauma-informed medical and mental-health services and to offer
             5     appropriate trauma-informed medical and mental-health services); see also Fed. R.
             6     Evid. 401 (defining “relevance”); Fed. R. Civ. Procedure 26(b)(1) (“Parties may
             7     obtain discovery regarding any nonprivileged matter that is relevant to any party’s
             8     claim or defense and proportional to the needs of the case, considering the importance
             9     of the issues at stake in the action, the amount in controversy, the parties’ relative
           10      access to relevant information, the parties’ resources, the importance of the discovery
           11      in resolving the issues, and whether the burden or expense of the proposed discovery
           12      outweighs its likely benefit.”). To the extent that Plaintiffs request documents used to
           13      prepare for or relating to Commander White’s testimony before the Senate Judiciary
           14      Committee on July 31, 2018, this request is not limited to documents or information
           15      relevant to Plaintiffs’ request for mental health screenings and trauma-informed
           16      mental health treatment.
           17            Notwithstanding the general and specific objections, and without waiving any
           18      objections, HHS will produce any non-privileged, responsive documents on a rolling
           19      basis after the Court enters an appropriate protective order.
           20      REQUEST FOR PRODUCTION NO. 12:
           21            All DOCUMENTS relating to any health examination of any PUTATIVE
           22      CLASS MEMBERS or their children while in government custody.
           23      DOJ DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 12:
           24            DOJ Defendants also object to the request to the extent that it seeks the
           25      production of deliberative and pre-decisional or otherwise privileged information.
           26      DOJ Defendants object to this request to the extent Plaintiffs purport to require the
           27      disclosure of information in the possession, custody, or control of entities other than
           28      DOJ Defendants, Fed. R. Civ. P. 34, or seek information that can and should be

ACTIVE 252064652                                             38
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 45 of 90 Page ID
                                                #:3208


             1     sought from another entity. To the extent that this request appears to seek information
             2     from DHS and HHS, DOJ Defendants direct Plaintiffs to DHS and HHS Defendants
             3     who can provide responses and objections to requests directed to those agencies. See
             4     DHS and HHS Responses to RFP No. 12. Accordingly, DOJ Defendants do not have
             5     any responsive documents.
             6     DHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 12:
             7           DHS Defendants object to this request as Plaintiffs’ definition of “putative class
             8     members” is overly broad and is not consistent with the Court’s definition of the class
             9     certified in its November 5, 2019 Order. In addition, this request is overly broad and
           10      unduly burdensome in that it does not provide any data parameters or limitation on the
           11      request for documents. This request is not limited to information generated or existing
           12      during a time period that is relevant to the Parties’ claims and defenses. DHS
           13      Defendants object to this request to the extent Plaintiffs purport to require the
           14      disclosure of information in the possession, custody or control of entities other than
           15      DHS Defendants, Fed. R. Civ. P. 34, or seek information that can and should be
           16      sought from another entity. To the extent that this request also appears to seek
           17      information from HHS, DHS Defendants direct Plaintiffs to HHS Defendants who can
           18      provide responses and objections to requests directed to that agency. See HHS
           19      Response to RFP No. 12. DHS Defendants further object to Plaintiffs’ definitions and
           20      instructions because they purport to require a government-wide search for documents.
           21      Such a government-wide search would be oppressive, overly burdensome and
           22      overbroad, given the claims and defenses in this matter.
           23            Defendant DHS refers Plaintiffs to ICE and CBP. Defendants ICE and CBP
           24      object to the production of records for every class member, but rather Defendants
           25      propose that Plaintiffs select a sample number of class-member health information,
           26      rather than seeking discovery into every member of the class. In addition, to the extent
           27      that Defendants are producing documents responsive to this request, we anticipate
           28      producing any responsive electronically stored information pursuant to an ESI

ACTIVE 252064652                                             39
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 46 of 90 Page ID
                                                #:3209


             1     protocol, once that protocol is in place. To the extent that DHS Defendants (through
             2     ICE and CBP) have responsive non-privileged information, a signed waiver from the
             3     individual who is the subject of the record is provided, or in the case of a child a
             4     signed waiver from his or her parent or legal guardian, and consistent with the terms
             5     of a protective order to be entered in this case, Defendant DHS (through Defendants
             6     ICE and CBP) will produce such documents. Defendants ICE and CBP will not
             7     release any medical or mental health records of a certified class member or their child,
             8     absent a signed waiver from the certified class member (or in the case of a child their
             9     legal guardian) indicating that they consent to disclosure of their record. Subject to
           10      and without waiving the foregoing objections, Defendants ICE and CBP will produce
           11      the medical records of the Named Plaintiffs identified in the Plaintiffs’ complaint,
           12      provided that a protective order is in place.
           13      HHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 12:
           14            HHS Defendants object to this request as Plaintiffs’ definition of “putative class
           15      members” is overly broad and is not consistent with the Court’s definition of the class
           16      certified in its November 5, 2019 Order. This request is overly broad and unduly
           17      burdensome in that it does not provide any data parameters or limitation on the request
           18      for documents.
           19            HHS Defendants also object to this request on the basis that it is overly broad,
           20      unduly burdensome, and not proportional to the needs of this case in that it seeks “all”
           21      documents relating to medical services pertaining to putative class members and their
           22      children regardless of whether those medical services pertain to mental health
           23      treatment and screening, which is the subject of this lawsuit.
           24            Further, to compile “all” documents relating to “any health examination” as to
           25      each child of a class member is an unnecessary burden on HHS. Compliance with
           26      such a request would be very expensive and extremely burdensome. HHS would have
           27      to search and collect health documents for thousands of children of class members in
           28      over one hundred care providers’ facilities across the country. HHS would have to

ACTIVE 252064652                                             40
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 47 of 90 Page ID
                                                #:3210


             1     deploy hundreds of ORR staff resulting in considerable hardship to ORR’s core
             2     functions and its ability to care for the unaccompanied alien children presently in its
             3     custody.
             4           To the extent that ORR has responsive non-privileged information, subject to
             5     and without waiving the foregoing objections, ORR will produce the medical records
             6     of the Named Plaintiffs’ children identified in the Plaintiffs’ complaint, provided that
             7     a protective order is in place. For the health information of the thousands of children
             8     of class members, HHS Defendants propose that Plaintiffs select a statistical sampling
             9     number of children of class-members whose health information they would like to
           10      obtain, rather than seeking a burdensome discovery of health information for all of the
           11      children of class members.
           12            In addition, ORR will not release any medical or mental health records of a
           13      child of a class member absent a signed waiver from the child’s legal guardian,
           14      consenting to the disclosure. If a signed waiver from the child’s legal guardian is
           15      provided, and consistent with the terms of a protective order to be entered in this case,
           16      Defendant HHS (through Defendant ORR) will produce the health information for the
           17      list of children identified by Plaintiffs. See also DHS Response to RFP No. 12.
           18      REQUEST FOR PRODUCTION NO. 13:
           19            All DOCUMENTS relating to the mental health of PUTATIVE CLASS
           20      MEMBERS or their children, including but not limited to DOCUMENTS relating to
           21      mental health screenings, evaluations, treatments, or diagnoses.
           22      DOJ DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 13:
           23            DOJ Defendants also object to the request to the extent that it seeks the
           24      production of deliberative and pre-decisional or otherwise privileged information.
           25      DOJ Defendants object to this request to the extent Plaintiffs purport to require the
           26      disclosure of information in the possession, custody, or control of entities other than
           27      DOJ Defendants, Fed. R. Civ. P. 34, or seek information that can and should be
           28      sought from another entity. To the extent that this request appears to seek information

ACTIVE 252064652                                            41
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 48 of 90 Page ID
                                                #:3211


             1     from DHS and HHS, DOJ Defendants direct Plaintiffs to DHS and HHS Defendants
             2     who can provide responses and objections to requests directed to those agencies. See
             3     DHS and HHS Responses to RFP No. 13. Accordingly, DOJ Defendants do not have
             4     any responsive documents.
             5     DHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 13:
             6           DHS Defendants object to this request as Plaintiffs’ definition of “putative class
             7     members” is overly broad and is not consistent with the Court’s definition of the class
             8     certified in its November 5, 2019 Order. This request is overly broad and unduly
             9     burdensome in that it does not provide any data parameters or limitation on the request
           10      for documents. This request is not limited to information generated or existing during
           11      a time period that is relevant to the Parties’ claims and defenses. DHS Defendants
           12      object to this request to the extent Plaintiffs purport to require the disclosure of
           13      information in the possession, custody or control of entities other than DHS
           14      Defendants and exceeds the permissible scope of discovery under Fed. R. Civ. P. 34,
           15      or seek information that can and should be sought from another entity. To the extent
           16      that this request also appears to seek information from HHS, DHS Defendants direct
           17      Plaintiffs to HHS Defendants who can provide responses and objections to requests
           18      directed to that agency. See HHS Response to RFP No. 13. DHS Defendants further
           19      objects to this request as it appears to require a government-wide search for
           20      documents. Such a government-wide search would be oppressive, overly burdensome
           21      and overbroad, given the claims and defenses in this matter, which relate to one
           22      incident that took place in one location.
           23            Defendant DHS refers Plaintiffs to Defendants ICE, CBP and HHS for
           24      response. Defendants ICE and CBP object to the production of records for every class
           25      member, but rather Defendants propose that Plaintiffs select a sample number of
           26      class-member health information, rather than seeking discovery into every member of
           27      the class.
           28            To the extent that DHS Defendants (through ICE and CBP) have responsive

ACTIVE 252064652                                               42
                                JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 49 of 90 Page ID
                                                #:3212


             1     non-privileged information, a signed waiver from the individual who is the subject of
             2     the record is provided, or in the case of a child a signed waiver from his or her parent
             3     or legal guardian, and consistent with the terms of a protective order to be entered in
             4     this case, DHS Defendants will produce such documents.
             5           Subject to and without waiving the foregoing objections, Defendants ICE and
             6     CBP will produce the medical records of the named plaintiffs identified in the
             7     Plaintiffs’ complaint, provided that a protective order is in place. In addition, to the
             8     extent that Defendants are producing documents responsive to this request, we
             9     anticipate producing any responsive electronically stored information pursuant to an
           10      ESI protocol, once that protocol is in place. Defendants ICE and CBP will not release
           11      any medical or mental health records of a certified class member or their child, absent
           12      a signed waiver from the certified class member (or in the case of a child their parent
           13      or legal guardian) indicating that they consent to disclosure of their records.
           14      HHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 13:
           15            HHS Defendants object to this request as Plaintiffs’ definition of “putative class
           16      members” is overly broad and is not consistent with the Court’s definition of the class
           17      certified in its November 5, 2019 Order. This request is overly broad and unduly
           18      burdensome in that it does not provide any data parameters or limitations on the
           19      request for documents.
           20            HHS Defendants object to this request because it is not proportionate to the
           21      needs of this case. The class is broadly defined and includes several thousand class
           22      members. To compile “all” documents relating to “any health examination” as to each
           23      child of a class member is an unnecessary burden on HHS as compliance would be
           24      very expensive and extremely burdensome. HHS would have to search and collect
           25      health documents for thousands of children of class members in over one hundred care
           26      providers’ facilities across the country. HHS would have to deploy hundreds of ORR
           27      staff resulting in considerable hardship to ORR’s core functions and its ability to care
           28      for the unaccompanied alien children presently in its custody.

ACTIVE 252064652                                             43
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 50 of 90 Page ID
                                                #:3213


             1           To the extent that ORR has responsive non-privileged information, subject to
             2     and without waiving the foregoing objections, ORR will produce the medical records
             3     of the Named Plaintiffs’ children identified in the Plaintiffs’ complaint, provided that
             4     a protective order is in place. For the health information of the thousands of children
             5     of class members, HHS Defendants propose that Plaintiffs select a statistical sampling
             6     number of children of class-members whose health information they would like to
             7     obtain, rather than seeking a burdensome discovery of health information for all of the
             8     children of class members.
             9           In addition, ORR will not release any medical or mental health records of a
           10      child of a class member, absent a signed waiver from the child’s legal guardian,
           11      consenting to the disclosure. If a signed waiver from the child’s legal guardian is
           12      provided, and consistent with the terms of a protective order to be entered in this case,
           13      Defendant HHS (through Defendant ORR) will produce the health information for the
           14      list of children identified by Plaintiffs. See also DHS Response to RFP No. 13.
           15      REQUEST FOR PRODUCTION NO. 14:
           16            All DOCUMENTS reflecting any policy, manual, procedure, training material,
           17      or other similar document, applicable to or relating to the government’s provision of
           18      medical services to PUTATIVE CLASS MEMBERS and their children.
           19      DOJ DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 14:
           20            DOJ Defendants also object to the request to the extent that it seeks the
           21      production of deliberative and pre-decisional or otherwise privileged information.
           22      DOJ Defendants object to this request to the extent Plaintiffs purport to require the
           23      disclosure of information in the possession, custody, or control of entities other than
           24      DOJ Defendants, Fed. R. Civ. P. 34, or seek information that can and should be
           25      sought from another entity. To the extent that this request appears to seek information
           26      from DHS and HHS, DOJ Defendants direct Plaintiffs to DHS and HHS Defendants
           27      who can provide responses and objections to requests directed to those agencies. See
           28      DHS and HHS Responses to RFP No. 14. Accordingly, DOJ Defendants do not have

ACTIVE 252064652                                            44
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 51 of 90 Page ID
                                                #:3214


             1     any responsive documents.
             2     DHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 14:
             3           DHS Defendants object to this request as Plaintiffs’ definition of “putative class
             4     members” is overly broad and is not consistent with the Court’s definition of the class
             5     certified in its November 5, 2019 Order. This request is overly broad and unduly
             6     burdensome in that it does not provide any data parameters or limitation on the request
             7     for documents. This request is not limited to information generated or existing during
             8     a time period that is relevant to the Parties’ claims and defenses. DHS Defendants
             9     object to this request to the extent Plaintiffs purport to require the disclosure of
           10      information in the possession, custody or control of entities other than DHS
           11      Defendants and exceeds the permissible scope of discovery under Fed. R. Civ. P. 34,
           12      or seek information that can and should be sought from another entity. To the extent
           13      that this request also appears to seek information from HHS, DHS Defendants direct
           14      Plaintiffs to HHS Defendants who can provide responses and objections to requests
           15      directed to that agency. See HHS Response to RFP No. 14.
           16            DHS Defendants further object to Plaintiffs’ definitions and instructions
           17      because they purport to require a government-wide search for documents. Such a
           18      government-wide search would be oppressive, overly burdensome and overbroad,
           19      given the claims and defenses in this matter, which relate to one incident that took
           20      place in one location. DHS Defendants also object to this request on the basis that it is
           21      overly broad, unduly burdensome, and not proportional to the needs of this case in
           22      that it seeks “all” documents relating to medical services pertaining to putative class
           23      members and their children regardless of whether those medical services pertain to
           24      mental health treatment and screening, which is the subject of this lawsuit. Finally,
           25      DHS Defendants also object to the request to the extent that it seeks the production of
           26      deliberative and pre-decisional or otherwise privileged information. Subject to and
           27      without waiving the foregoing objections, Defendant CBP directs Plaintiffs to the
           28      publicly available policy entitled CBP National Standards on Transport, Escort,

ACTIVE 252064652                                              45
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 52 of 90 Page ID
                                                #:3215


             1     Detention, and Search (TEDS), available at
             2     https://www.cbp.gov/sites/default/files/assets/documents/2017-
             3     Sep/CBP%20TEDS%20Policy%20Oct2015.pdf, which concerns CBP’s provision of
             4     medical services for CBP detainees. Subject to and without waiving the foregoing
             5     objections, ICE directs plaintiffs to the publicly available documents, such as section
             6     4.3 of ICE’s Performance-Based National Detention Standards, available at:
             7     https://www.ice.gov/detention-standards/2011, which concerns medical and mental
             8     health care for ICE detainees.
             9           Notwithstanding the foregoing objections, once a protective order is entered by
           10      the Court, DHS Defendants will produce non-privileged documents responsive to RFP
           11      No. 14. In addition, to the extent that Defendants are producing documents responsive
           12      to this request, Defendants anticipate producing any responsive electronically stored
           13      information pursuant to an ESI protocol, once that protocol is in place.
           14      HHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 14:
           15            HHS Defendants object to this request as Plaintiffs’ definition of “putative class
           16      members” is overly broad and is not consistent with the Court’s definition of the class
           17      certified in its November 5, 2019 Order. This request is overly broad and unduly
           18      burdensome in that it does not provide any data parameters or limitations on the
           19      request for documents. HHS Defendants object to this request to the extent Plaintiffs
           20      purport to require the disclosure of information in the possession, custody or control
           21      of entities other than HHS Defendants, Fed. R. Civ. P. 34, or seek information that can
           22      and should be sought from another entity. To the extent that these requests appear to
           23      seek information from DHS, HHS Defendants direct Plaintiffs to DHS Defendants
           24      who can provide responses and objections to requests directed to that agency. See
           25      DHS Response to RFP No. 14.
           26            Further, this request is not limited to information generated or existing during a
           27      time period that is relevant to the Parties’ claims and defenses. See generally Compl.
           28      (requesting a court order requiring Defendants to provide mental-health screenings

ACTIVE 252064652                                            46
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 53 of 90 Page ID
                                                #:3216


             1     before and after reunification to assess Plaintiffs’ need for subsequent trauma-
             2     informed medical and mental-health services and to offer appropriate trauma-
             3     informed medical and mental-health services); see also Fed. R. Evid. 401 (defining
             4     “relevance”); Fed. R. Civ. Procedure 26(b)(1) (“Parties may obtain discovery
             5     regarding any nonprivileged matter that is relevant to any party’s claim or defense and
             6     proportional to the needs of the case, considering the importance of the issues at stake
             7     in the action, the amount in controversy, the parties’ relative access to relevant
             8     information, the parties’ resources, the importance of the discovery in resolving the
             9     issues, and whether the burden or expense of the proposed discovery outweighs its
           10      likely benefit.”).
           11               Notwithstanding the general and specific objections, and without waiving any
           12      objections, HHS will produce copies of any policy, manual, procedure, or training
           13      material relating to medical services provided to UACs in its custody. HHS will
           14      produce the responsive documents on a rolling basis once a protective order is in
           15      place.
           16      REQUEST FOR PRODUCTION NO. 15:
           17               All DOCUMENTS relating to or similar to the Inmate Health Message Slip that
           18      You submitted in this litigation (D.E. 138), including but not limited to
           19      communications regarding the Inmate Health Message Slip or similar documents.
           20      DOJ DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 15:
           21               DOJ Defendants also object to the request to the extent that it seeks the
           22      production of deliberative and pre-decisional or otherwise privileged information.
           23      DOJ Defendants object to this request to the extent Plaintiffs purport to require the
           24      disclosure of information in the possession, custody, or control of entities other than
           25      DOJ Defendants, Fed. R. Civ. P. 34, or seek information that can and should be
           26      sought from another entity. Accordingly, DOJ Defendants do not have any responsive
           27      documents. Defendant DOJ refers Plaintiffs to DHS and HHS Defendants. To the
           28      extent that this request appears to seek information from DHS, HHS Defendants direct

ACTIVE 252064652                                              47
                                 JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 54 of 90 Page ID
                                                #:3217


             1     Plaintiffs to DHS Defendants who can provide responses and objections to requests
             2     directed to that agency. See DHS Response to RFP No. 15.
             3     DHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 15:
             4           DHS Defendants object to this request to the extent Plaintiffs purport to require
             5     the disclosure of information in the possession, custody or control of entities other
             6     than DHS Defendants and exceeds the permissible scope of discovery under Fed. R.
             7     Civ. P. 34, or seek information that can and should be sought from another entity.
             8     DHS Defendants do not have documents responsive to this request.
             9     HHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 15:
           10            HHS Defendants object to this request to the extent Plaintiffs purport to require
           11      the disclosure of information in the possession, custody, or control of entities other
           12      than HHS Defendants, Fed. R. Civ. P. 34, or seek information that can and should be
           13      sought from another entity. The Inmate Health Message Slip is not a HHS document.
           14      To the extent that this request appears to seek information from DHS, HHS
           15      Defendants direct Plaintiffs to DHS Defendants who can provide responses and
           16      objections to requests directed to that agency. See DHS Response to RFP No. 15.
           17      Based on these objections, HHS Defendants will not be producing documents
           18      responsive to this request.
           19      REQUEST FOR PRODUCTION NO. 16:
           20            All DOCUMENTS YOU have produced or will produce in other litigation
           21      related to the ZERO TOLERANCE SEPARATION Policy, including but not limited
           22      to documents produced in Ms. L. v. U.S. Immigration and Customs Enforcement, No.
           23      3:18-cv-00428 (S.D. Cal.) (Sabraw, J.).
           24      DOJ DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 16:
           25            DOJ Defendants object to this request as overly broad and unduly burdensome
           26      and not limited in time or scope. DOJ Defendants object to this request because it is
           27      vague in that it seeks documents Defendants “will produce in other litigation.” DOJ
           28      Defendants object to this request to the extent it seeks information regarding a “Zero

ACTIVE 252064652                                             48
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 55 of 90 Page ID
                                                #:3218


             1     Tolerance Separation Policy,” which does not exist. The Zero Tolerance Policy issued
             2     by then-Attorney General Sessions, dated April 6, 2018, sets forth a policy regarding
             3     referrals for criminal prosecution under 8 U.S.C. § 1325(a). On May 11, 2018, then-
             4     Secretary Nielsen issued a memorandum directing “all DHS law enforcement officers
             5     at the border to refer all illegal border crossers to the Department of Justice for
             6     criminal prosecution to the extent practicable.” DOJ Defendants object to Request for
             7     Production No. 16 as overbroad because it seeks documents and information that are
             8     not relevant to the claims and defenses in this case. See Fed. R. Evid. 401 (defining
             9     “relevance”); Fed. R. Civ. Procedure 26(b)(1). DOJ Defendants also object to this
           10      request to the extent that it seeks to obtain information protected from disclosure by
           11      protective orders entered in other litigation. Accordingly, DOJ Defendants will not
           12      produce documents for this request.
           13      DHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 16:
           14            DHS Defendants object to this request as overly broad and unduly burdensome
           15      and not limited in time or scope. DHS Defendants object to this request to the extent it
           16      seeks information regarding a “Zero Tolerance Separation Policy,” which does not
           17      exist. The Zero Tolerance Policy issued by then-Attorney General Sessions, dated
           18      April 6, 2018, sets forth a policy regarding referrals for criminal prosecution under 8
           19      U.S.C. § 1325(a). On May 11, 2018, then-Secretary Nielsen issued a memorandum
           20      directing “all DHS law enforcement officers at the border to refer all illegal border
           21      crossers to the Department of Justice for criminal prosecution to the extent
           22      practicable.” This request is overly broad and unduly burdensome in that it does not
           23      provide any data parameters or limitation on the request for documents. This request is
           24      not limited to information generated or existing during a time period that is relevant to
           25      the Parties’ claims and defenses. DHS Defendants object to this request to the extent
           26      that it seeks to obtain information protected from disclosure by protective orders
           27      entered in other litigation. It would be unduly burdensome and expensive to comply
           28      with this extremely broad request because DHS would have to collect and produce all

ACTIVE 252064652                                             49
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 56 of 90 Page ID
                                                #:3219


             1     the documents produced or that the agency will produce in all cases related to the Zero
             2     Tolerance Policy, regardless of whether these documents are relevant to any claims or
             3     defenses in this litigation. Based on these objections, DHS Defendants will not
             4     produce documents responsive to this request.
             5     HHS DEFENDANTS’ SUPPLEMENTAL RESPONSE TO RFP 16:
             6           HHS objects to this request as overbroad and vague as it seeks documents that
             7     Defendants “will produce in other litigation” related to the Zero Tolerance Separation
             8     Policy. HHS Defendants object to this request to the extent it seeks information
             9     regarding a “Zero Tolerance Separation Policy,” which does not exist. The Zero
           10      Tolerance Policy issued by then-Attorney General Sessions, dated April 6, 2018, sets
           11      forth a policy regarding referrals for criminal prosecution under 8 U.S.C. § 1325(a).
           12      On May 11, 2018, then-Secretary Nielsen issued a memorandum directing “all DHS
           13      law enforcement officers at the border to refer all illegal border crossers to the
           14      Department of Justice for criminal prosecution to the extent practicable.”
           15            This request is not limited to information generated or existing during a time
           16      period that is relevant to the Parties’ claims and defenses. HHS Defendants object to
           17      this request to the extent that it seeks to obtain information protected from disclosure
           18      by protective orders entered in other litigation.
           19            HHS further objects to this request as unreasonably burdensome and not
           20      proportionate to the needs of this case. HHS is litigating numerous cases in Federal
           21      District Court, as well as administrative claims, pertaining to the Zero Tolerance
           22      Policy. Some of these cases are handled by various United States Attorneys’ Offices
           23      across the country and other Divisions within the U.S. Department of Justice. It would
           24      be unduly burdensome and expensive to comply with this extremely broad request
           25      because HHS would have to collect and produce all the documents produced or that
           26      the agency will produce in all cases related to the Zero Tolerance Policy, regardless of
           27      whether these documents are relevant to any claims or defenses in this litigation.
           28      Based on these objections, HHS Defendants will not be producing documents

ACTIVE 252064652                                             50
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 57 of 90 Page ID
                                                #:3220


             1     responsive to this request.
             2     III.   ARGUMENTS ON DISCOVERY
             3            A.    List of Putative Class Members (RFP 1)
             4                  1.     Plaintiffs’ Argument
             5            The Court has certified a class of Plaintiffs and entered a preliminary injunction
             6     ordering Defendants to provide mental health screenings and appropriate treatment to
             7     the class members. See generally Order. Plaintiffs must be given the names of the
             8     class members and contact information to reach out to Plaintiffs and inform them of
             9     their rights to these services. Plaintiffs have requested this information in RFP 1.
           10      Plaintiffs cannot know how to contact putative class members or the most efficient
           11      and effective way to get in contact with them, evaluate them, and provide the
           12      necessary services if they do not know who or where they are.
           13             Defendants have already compiled a list of a putative class members for the Ms.
           14      L. litigation and produced that list to plaintiffs’ counsel in that action. Given that that
           15      list largely duplicates the putative class here, it would cost Defendants little to produce
           16      this list to Plaintiffs. Indeed, Defendants have said that they stand ready to produce the
           17      list as soon as a protective order is agreed and filed in this action; however,
           18      Defendants have been slow-playing the request for a Protective Order, taking weeks to
           19      respond, missing their own deadlines to respond, and failing to meet and confer on
           20      that Protective Order. See Fee Decl. Exs. I, J, K (correspondence with Defendants).
           21             Plaintiffs ask for the Court’s assistance in obtaining a list of class members
           22      from the Defendants to be able to administer mental health screenings and treatment
           23      as soon as possible to comply with the Order.
           24             Plaintiffs are also filing a request for an Informal Conference on the Protective
           25      Order which will hopefully allow this Court to step in, stop the delays, and allow the
           26      parties to start implementing the Court’s Preliminary Injunction.
           27                   2.     Defendants’ Argument
           28             Plaintiffs’ assertion that the government can simply reproduce the class list

ACTIVE 252064652                                              51
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 58 of 90 Page ID
                                                #:3221


             1     from Ms. L., and should do so without a protective order in place, is unavailing. First,
             2     while it is correct that the Court has certified a class of Plaintiffs in this case that is
             3     similar to the class certified in Ms. L., it is inaccurate that the classes duplicate each
             4     other such that Defendants can produce a list from that case and comply with their
             5     production obligations in this case. In Ms. L., the court certified the following
             6     expanded class:
             7
                          All adult parents who entered the United States at or between
             8            designated ports of entry on or after July 1, 2017, who (1) have been,
             9            are, or will be detained in immigration custody by the DHS, and (2)
                          have a minor child who has been, is or will be separated from them by
           10             DHS and has been, is or will be detained in ORR custody, ORR foster
           11             care, or DHS custody, absent a determination that the parent is unfit or
                          presents a danger to the child.
           12
           13      Order Granting Plaintiffs’ Motion to Modify Class Definition, ECF No. 386 at 13-14,
           14      Ms. L. v. U.S. Immigration and Customs Enforcement, No. 3:18-cv-00428 (S.D. Cal.)
           15      (emphasis added).
           16
                   Here, the Court certified the following class:
           17
           18             All adult parents nationwide who entered the United States at or
                          between designated ports of entry, who (1) on or after July 1, 2017,
           19             were, are, or will be detained in immigration custody by DHS; and (2)
           20             have a minor child who has been, is, or will be separated from them by
                          DHS and detained in DHS or Office of Refugee Resettlement custody
           21             or foster care, absent a demonstration in a hearing that the parent is
           22             unfit or presents a danger to the child.

           23
                   Order at 29 (emphasis added). As reflected by the emphasized language from each
           24
                   certified class above, the class certified here is different than the class certified in Ms.
           25
                   L. The creation of the class list in this case requires a manual review of the exclusions
           26
                   from the Ms. L. class to determine who was separated on the basis of parental fitness
           27
                   or danger presented to a child—because Ms. L. does not require that the determination
           28

ACTIVE 252064652                                               52
                                JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 59 of 90 Page ID
                                                #:3222


             1     of fitness or danger be done in a hearing. Therefore, it is not possible to simply
             2     produce the Ms. L. class list in this case.
             3           Second, and more importantly, Defendants remain ready to produce a class list
             4     once a protective order is in place. Defendants have explained this to Plaintiffs’
             5     counsel. And, as demonstrated by the parties’ email correspondence, Defendants have
             6     actively engaged in meet and confers on the instant motion and have similarly actively
             7     worked with Plaintiffs to finalize a protective order and clawback agreement.
             8     Plaintiffs’ own exhibits to this motion show that Defendants have diligently worked
             9     with them to exchange edits on the draft protective order and clawback agreement and
           10      resolve any disputes. See Fee Decl. Exs. I, J, K, P. Additional correspondence not
           11      included in Plaintiffs’ exhibits contradicts Plaintiffs’ allegation that Defendants have
           12      been “slow-playing the request for a Protective Order, taking weeks to respond.” See
           13      Vick Decl. Exs. 1, 2, 3. Instead, the correspondence demonstrates that Defendants
           14      have remained in regular contact with Plaintiffs, have provided updates on their
           15      progress when they have been unable to provide drafts at a given time, and agreed to
           16      engage in an Informal Conference to resolve remaining disputes with respect to the
           17      proposed protective order and clawback agreement. See id. At no point have “weeks”
           18      passed where Defendants have not been in contact with Plaintiffs over these matters.
           19      Accordingly, the Court should deny Plaintiffs’ request that Defendants produce a class
           20      list from Ms. L., as well as Plaintiffs’ request that Defendants produce any list prior to
           21      the entry of a protective order.
           22            B.     Documents Relating to the Zero Tolerance Separation Policy (RFPs
                                2, 3, 4, 5, 6, 7, 8, 9, and 16)
           23
                                1.     Plaintiffs’ Argument
           24
                         Documents relating to Defendants’ decision to adopt the Zero Tolerance
           25
                   Separation Policy, also known as the Family Separation Policy—the policy and
           26
                   practice of separating parents from their children without a showing that the parents
           27
                   are unfit, and then holding the parents and children each in separate detention with no
           28

ACTIVE 252064652                                                 53
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 60 of 90 Page ID
                                                #:3223


             1     access to one another—and consideration of alternatives (such as the Family Case
             2     Management Program) are directly relevant to whether Defendants violated Plaintiffs’
             3     due process rights and guarantee of equal protection under the Constitution. These
             4     claims are laid forth in Plaintiffs’ Complaint. Fee Decl. Ex. H (Complaint) ¶¶ 74-104,
             5     First and Second Claim for Relief. Plaintiffs are entitled to discovery that will allow
             6     them to show that the Zero Tolerance Separation Policy was implemented for
             7     improper reasons and that Defendants were well aware of the extreme and
             8     unconstitutional danger they would be placing Plaintiffs and their minor children in
             9     and that Defendants ignored that knowledge for their own political ends. Id.; Fed. R.
           10      Civ. P. 26(b)(1).
           11            Indeed, the Court summarized – and denied – Defendants’ motion to dismiss
           12      noting that “Plaintiffs have adequately stated a claim that the family separation policy,
           13      in combination with the insufficient mental healthcare provided during detention,
           14      violated their due process rights.” Order at 47. Having stated a claim sufficient to
           15      survive Defendants’ motion to dismiss (and with sufficient likelihood of success on
           16      the merits to obtain a preliminary injunction), Plaintiffs still need to prove this claim
           17      at trial. Information about the Zero Tolerance Separation Policy is directly relevant to
           18      that proof, and thus Plaintiffs are entitled to this discovery.
           19            Part of the state-created danger doctrine involves the question of whether
           20      Defendants were aware of the danger. As the Court noted “Plaintiffs also presented
           21      evidence that Defendants were aware of the risks associated with the family separation
           22      when they implemented it. Indeed, Attorney General Sessions stated that the purpose
           23      of the policy was to deter foreign nationals from entering the United States illegally.”
           24      Order at 40-41 (citing Hernandez v. City of San Jose, 897 F.3d 1125, 1137 (9th Cir.
           25      2018); Kennedy v. City of Ridgefield, 439 F.3d 1055, 1062 (9th Cir. 2006)). Thus,
           26      Defendants’ repeated objection that the “how or why” of the instantiation and
           27      implementation of the Zero Tolerance Separation Policy is irrelevant does not have
           28      any merit. Plaintiffs need to know how and why the policy was crafted in order to

ACTIVE 252064652                                              54
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 61 of 90 Page ID
                                                #:3224


             1     show that the Defendants were aware of the risks and willfully disregarded the risks
             2     for their own political purposes or due to racial animus.
             3           Plaintiffs are entitled to information about how and why the Zero Tolerance
             4     Separation Policy was implemented as the information requested bears on whether
             5     Plaintiffs were arbitrarily separated from their children without fair proceedings or
             6     adequate consideration of their rights. Responsive documents will also illuminate
             7     whether Defendants’ actions were motivated by racial animus, white nationalism, or
             8     xenophobia in violation of Equal Protection and Due Process clauses. See Complaint
             9     ¶¶ 87-95. Animus on the part of the Government is directly relevant to Plaintiffs’
           10      claims – establishing intent and deliberate indifference – and would further support
           11      the necessity of intervention by the Courts to block the continued and deliberate
           12      violation of Plaintiffs’ due process and equal protection rights based on their color and
           13      national origin. See Order at 36 (citing Gordon v. Cty. of Orange, 888 F.3d 1118,
           14      1124-25 (9th Cir. 2018). The reasons behind the Zero Tolerance Separation Policy are
           15      central issues in Plaintiffs’ due process and equal protection claims.
           16            Defendants’ Objections state that Plaintiffs’ discovery should be limited to
           17      information about seeking mental health screenings and not to the how or why of the
           18      Zero Tolerance Separation Policy behind them. See DHS Response to RFP 2, supra,
           19      (“Specifically, the how or why of the alleged policy has no bearing on Plaintiffs’
           20      request for mental health screenings and trauma-informed mental health treatment for
           21      class members that Plaintiffs allege is necessary to assess the effect of separation on
           22      class members.”). 11 This objection fundamentally misstates Rule 26. Plaintiffs are
           23      entitled to discovery on any party’s claims and defenses (i.e. Plaintiffs’ claims of
           24      constitutional violation by Defendants) not just on the remedy sought by Plaintiffs (i.e.
           25      the mental health screenings and trauma-informed treatment necessary to remedy the
           26      constitutional violation). Fed. R. Civ. P. Rule 26(b)(1).
           27      11
                     Similar claims are made in the DOJ Defendants’ responses to RFPs 2, 3, 4, 5, 9, 10,
                   16; the DHS Defendants’ responses to RFPs 2, 3, 4, 5, 6, 7, 9, 10; the HHS
           28      Defendants’ responses to RFPs 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 14.
ACTIVE 252064652                                             55
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 62 of 90 Page ID
                                                #:3225


             1           Defendants argued in meet and confer that the Zero Tolerance Separation
             2     Policy is the Ms. L case and that this is a separate case as found by the Court in
             3     adjudicating the first-to-file rule (Order at 12-15) and that therefore any discovery into
             4     the Zero Tolerance Separation Policy is irrelevant. This argument misconstrues the
             5     Court’s holding and the meaning of relevance under Rule 26. The Court found that
             6     there is “a relationship between the constitutional rights asserted by the members of”
             7     the Ms. L. class and the class here. Order at 14. While the relief sought is different,
             8     justifying keeping the cases separate, the Zero Tolerance Separation Policy is relevant
             9     to both as the Court made clear in analyzing that policy in determining whether
           10      Plaintiffs were likely to succeed on the merits of their claim. See Order at 37 (“This
           11      includes a likelihood of success as to whether Defendants were deliberately indifferent
           12      to the mental health risks presented by the family separation policy and did not take
           13      reasonable steps to avoid or address them”) (citations omitted); Id. at 40-41 (state-
           14      created danger doctrine).
           15            Here the Court has made plain in its Order for Preliminary Injunction that
           16      Defendants’ indifference and lack of steps to prevent severe trauma to Plaintiffs and
           17      their minor children are relevant to Plaintiffs’ claims. Defendants’ arguments to the
           18      contrary are unavailing and, in fact, seem obstructive in light of the Court’s holdings.
           19            Also, the Court’s Order addresses any burden arguments that Defendants might
           20      make under Rule 26. See Order at 44-45. The Court found that the “the costs to the
           21      Government [of a Preliminary Injunction] will be the result of its actions and the
           22      resulting claimed adverse effects on Plaintiffs.” Order at 44 (citations omitted). A
           23      similar argument holds true for discovery, particularly here where the Department of
           24      Justice serves as counsel for all of the various agencies and can thus identify where
           25      responsive documents are held far better than can Plaintiffs. Here, Plaintiffs’ requests
           26      are narrowly tailored to their claims and Defendants’ defenses. The Government has
           27      access to the information and Plaintiffs do not. The issues at stake are sufficiently
           28      weighty to have merited entry of a Preliminary Injunction in the public interest. With

ACTIVE 252064652                                             56
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 63 of 90 Page ID
                                                #:3226


             1     regards to the issues at stake in the action, in finding that the preliminary injunction
             2     was in the public interest, the Court reviewed and rejected Defendants’ arguments
             3     about the burden it would place on them, noting that it is “always in the public interest
             4     to prevent the violation of a party’s constitutional rights.” Order at 44 (citing
             5     Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (quotation omitted)). In
             6     short, all of the factors of Rule 26 point in favor of ordering the Government to
             7     produce this relevant information.
             8                  2.     Defendants’ Argument
             9           Plaintiffs’ claim that Defendants’ decision to adopt the Zero Tolerance Policy is
           10      relevant to their claims and defenses in this case is without merit. Documents relating
           11      to the Zero Tolerance Policy, and the consideration of any alternative policies
           12      including the Family Case Management Program, are not relevant to Plaintiffs’ claims
           13      concerning the alleged mental trauma they experienced as a result of separation and
           14      the alleged failure of the government to provide mental health screenings and
           15      treatment sufficient to address the alleged trauma. Fee Decl. Ex. H ¶¶ 87-95, 178-81,
           16      183-85. Further, according to this Court’s Order, the constitutionality of the Zero
           17      Tolerance Policy is the key legal issue in Ms. L., but it is not the key legal issue in this
           18      case. Order at 13-14. Thus, the Court should deny Plaintiffs’ requests as irrelevant.
           19            Federal Rule of Civil Procedure 26(b) provides that parties may obtain
           20      discovery regarding: any nonprivileged matter that is relevant to any party’s claim or
           21      defense and proportional to the needs of the case, considering the importance of the
           22      issues at stake in the action, the amount in controversy, the parties’ relative access to
           23      relevant information, the parties’ resources, the importance of the discovery in
           24      resolving the issues, and whether the burden or expense of the proposed discovery
           25      outweighs its likely benefit.
           26            Discovery may be denied where: “(i) the discovery sought is unreasonably
           27      cumulative or duplicative, or can be obtained from some other source that is more
           28      convenient, less burdensome, or less expensive; (ii) the party seeking discovery has

ACTIVE 252064652                                              57
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 64 of 90 Page ID
                                                #:3227


             1     had ample opportunity to obtain the information by discovery in the action; or (iii) the
             2     proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.
             3     26(b)(2)(C). “Accordingly, the right to discovery, even plainly relevant discovery, is
             4     not limitless.” Muhammad v. California, No. CV 18-4017 JAK (SS), 2019 WL
             5     6315536, at *8–9 (C.D. Cal. Sept. 19, 2019). “District courts have broad discretion in
             6     determining relevancy for discovery purposes.” Surfvivor Media, Inc. v. Survivor
             7     Prods., 406 F.3d 625, 635 (9th Cir. 2005).
             8            Discovery requests seeking information about the decision to adopt the Zero
             9     Tolerance Policy, to include its creation and reasons for adoption, is not relevant—
           10      even for discovery purposes—to the Plaintiffs’ claims and defenses in this case.
           11      Simply put, the reasons why the government adopted the policy do not inform the
           12      analysis of whether the alleged policy was implemented without consideration of the
           13      consequences of the implementation and the resulting alleged insufficiency of mental
           14      health care provided in light of the Zero Tolerance Policy. Nor does it inform whether
           15      Defendants had a duty to provide mental health care. Plaintiffs correctly note that the
           16      Court said, in denying Defendants’ Motion to Dismiss, “Plaintiffs have adequately
           17      stated a claim that the [Zero Tolerance Policy], in combination with the insufficient
           18      mental healthcare provided during detention, violated their due process rights.” Order
           19      at 47 (emphasis added). However, Plaintiffs incorrectly read this statement, along with
           20      the rest of the Court’s order, to mean that the constitutionality of the Zero Tolerance
           21      Policy itself is an issue in this case. It is not. The issue in this case is the alleged
           22      mental trauma Plaintiffs experienced as a result of separation and the alleged failure of
           23      the government to provide mental health screenings and treatment sufficient to
           24      address the alleged trauma.
           25             This is not a case where the issues raised by the parties’ claims and defenses
           26      substantially need to be narrowed or clarified. See Polaris Innovations Ltd. v.
           27      Kingston Tech. Co., Inc., No. SACV1600300CJCRAOX, 2017 WL 2806897, at *4
           28      (C.D. Cal. Mar. 30, 2017) (finding that liberal discovery rules are intended to help

ACTIVE 252064652                                               58
                                JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 65 of 90 Page ID
                                                #:3228


             1     define, narrow, and clarify issues) (citing Oppenheimer Fund, Inc. v. Sanders, 437
             2     U.S. 340, 351 (1978) and Hickman v. Taylor, 329 U.S. 425, 500 (1947)). Instead, the
             3     parties have already briefed and argued the substantive issues in this case concerning
             4     the constitutionality of Defendants’ mental health care provided to detainees and the
             5     duty Defendants owe to those detainees in its custody. Moreover, the parties engaged
             6     in several months of good faith settlement negotiations. Plaintiffs cannot argue that
             7     they require wide-ranging discovery into the creation and adoption of the Zero
             8     Tolerance Policy in order to glean more information that would be relevant and
             9     helpful to the claims and defenses here when the issues have been clarified
           10      substantially over the course of this litigation.
           11            In the Court’s order granting Plaintiffs’ Motion for Preliminary Injunction and
           12      Class Certification and denying Defendants’ Motion to Dismiss, the Court compared
           13      the legal claims and issues between this case and Ms. L. Most notably, the Court said:
           14            [T]he key legal issue presented in Ms. L was whether the family
                         separation process violated the Constitution. . . . This action presents a
           15            different issue. The question presented here is whether Defendants’
                         alleged failure to provide sufficient mental health and trauma services
           16            to individuals separated pursuant to the policy violates the Constitution.
           17
                   Order at 13-14. The Court further found that “the alleged common injury is not the
           18
                   separation itself, which can be remedied through reunification [as in Ms. L.], but the
           19
                   claimed psychological trauma caused by separation.” Order at 20. Thus, to the extent
           20
                   that Plaintiffs’ RFPs relate to the constitutionality of the Zero Tolerance Policy, as
           21
                   opposed to the constitutionality of the government’s exercise of the policy and the
           22
                   purportedly inadequate mental health care and trauma services provided to those who
           23
                   were prosecuted under the policy and separated from their children as a result, those
           24
                   RFPs are entirely irrelevant to the claims and defenses in this case.
           25
                         The Court found that this case and Ms. L. arise out of the Zero Tolerance Policy
           26
                   but that “the issues presented by the two actions are distinct,” and therefore the first-
           27
                   to-file rule did not apply. Order at 13. The “first-to-file” rule “is intended to serve[]
           28

ACTIVE 252064652                                              59
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 66 of 90 Page ID
                                                #:3229


             1     the purpose of promoting efficiency well and should not be disregarded lightly.” Kohn
             2     Law Grp., Inc. v. Auto Parts Mfg. Mississippi, Inc., 787 F.3d 1237, 1239-40 (9th Cir.
             3     2015) (internal quotations omitted). Part of the first-to-file inquiry is whether the
             4     litigations at issue are duplicative, which includes whether discovery in the two
             5     actions would be duplicative. See Kelley v. HCR Manorcare, Inc., No. SACV 17-1259
             6     JVS(JCGx), 2017 WL 10441310, at *3 (C.D. Cal. Nov. 28, 2017) (“transferring the
             7     case … will serve the purpose of the first-to-file rule in promoting judicial efficiency
             8     and conservation of resources. For example, the claims in Weldon and this action are
             9     identical, and because of the identical claims, a significant portion of discovery in
           10      both actions will be duplicative.”); Tran v. Third Ave. Mgmt. LLC, No. CV-16-602-
           11      MWF (SSx), 2016 U.S. Dist. LEXIS 182577, at *20 (C.D. Cal. Apr. 12, 2016)
           12      (“transfer … would serve the purpose of the first-to-file rule in promoting judicial
           13      efficiency and avoiding the possibility of conflicting judgments. Due to the
           14      overlapping factual allegations, a significant portion of discovery would otherwise be
           15      duplicative.”). Duplicative discovery between this litigation and Ms. L. would be
           16      inconsistent with this Court’s finding that first-to-file rule did not apply. Order at 15.
           17      To the extent Plaintiffs’ RFPs in this case concern the creation and adoption of the
           18      Zero Tolerance Policy, and thus the constitutionality of the policy itself, they are
           19      duplicative of Ms. L. and not relevant.
           20            Plaintiffs’ own words cut against their claims in the motion to compel. Plaintiffs
           21      went to extraordinary lengths in their Reply brief filed in support of their Motion for
           22      Class Certification to distinguish the issues in this case from the issues in Ms. L. in
           23      order to overcome the first-to-file rule. See Vick Decl. Ex. 4 (Pls.’ Reply in Support of
           24      Mot. for Class Cert.). Plaintiffs argued “Ms. L centers only on the question of
           25      ‘whether the practice of family separation . . . violates due process and warrants
           26      injunctive relief’” and “While both cases involve Defendants’ family separation
           27      policy, that is where their similarities stop. The issues in the cases are different.” Id. at
           28      2-3. ECF No. 120 at 2-3; see also Order at 13 (noting Plaintiffs’ argument that the

ACTIVE 252064652                                              60
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 67 of 90 Page ID
                                                #:3230


             1     claims related to the Zero Tolerance Policy in this case and Ms. L are different). Thus,
             2     by Plaintiffs’ own admission, the subject matter of many of their RFPs relating to the
             3     adoption and purpose of the Zero Tolerance Policy are irrelevant to the claims and
             4     defenses in this case.
             5           Plaintiffs contend that the Court’s application of the state-created danger
             6     doctrine renders discovery into the creation and adoption of the Zero Tolerance Policy
             7     relevant. This is not so. Whether Defendants were aware of any danger associated
             8     with the policy has no bearing on whether the Plaintiffs may have suffered harm and a
             9     violation of their constitutional rights as a result of the alleged lack of mental health
           10      care in detention sufficient to address the alleged harm caused by the policy. Further,
           11      to prove Defendants were aware of any danger to mental health related to family
           12      separation does not require discovery into the creation and adoption of a policy to
           13      enforce particular immigration laws.
           14            Finally, Plaintiffs’ attempted conflation of the three agencies named as
           15      defendants in this litigation underscores Plaintiffs’ attempted overreach regarding
           16      discovery related to the Zero Tolerance Policy. Plaintiffs claim in their Introductory
           17      Statement that “HHS Defendants have not agreed to provide any documents for 9
           18      requests and have severely limited their responses to the remaining 7.” This assertion
           19      is inaccurate, at best. Rather, as HHS Defendants’ responses and objections to the
           20      RFPs make clear, the RFPs seek information that is not in HHS Defendants’
           21      possession, custody, or control. HHS Defendants cannot produce what they do not
           22      have. Unilin Beheer B.V. v. NSL Trading Corp., No. 14-2210 BRO (SSx), 2015 WL
           23      12698284, *6 (C.D. Cal. Sept. 17, 2015) (“A court cannot order a party to produce
           24      documents that do not exist”); see also Bethea v. Comcast, 218 F.R.D. 328, 329
           25      (D.D.C. 2003) (requesting party’s suspicion that responding party failed to produce
           26      responsive documents does not justify compelled inspection); Hughes v. United
           27      States, 701 F.2d 56, 58 (7th Cir. 1982) (In litigation, “Government agencies do not
           28      merge into a monolith[.]”). The Zero Tolerance Policy was an enforcement initiative

ACTIVE 252064652                                              61
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 68 of 90 Page ID
                                                #:3231


             1     announced by DOJ in conjunction with DHS. It was not a policy initiative of HHS
             2     Defendants. The Family Case Management Program was a DHS program. Thus, the
             3     RFPs related to the Zero Tolerance Policy facially seek information HHS does not
             4     have—information allegedly regarding programs of other agencies and regarding the
             5     creation and adoption of a policy devised, announced, and enacted by other agencies.
             6     Plaintiffs’ attempts to conflate the various federal agencies it named as Defendants is
             7     nothing more than a transparent attempt to paper over its failure to serve RFPs
             8     relevant to this case. Accordingly, the Court should deny Plaintiffs’ RFPs relating to
             9     the creation and adoption of the Zero Tolerance Policy as irrelevant to the claims and
           10      defenses in this case.
           11            C.     Discovery into Defendants’ Claims of Necessity and Prior Programs
                                (RFPs 6, 7, 9, 10, 11)
           12
                                1.     Plaintiffs’ Argument
           13
                         Defendants have argued that the Zero Tolerance Separation Policy was
           14
                   necessary and separating young children from their parents and keeping them
           15
                   incommunicado for weeks was therefore not a constitutional violation. See, e.g. Fee
           16
                   Decl. Ex. C (statements made by Government officials referenced in Plaintiffs’ First
           17
                   Set of Requests For Production 9, 10, and 11); Ex. M (Defendants’ Opp. to Plaintiffs’
           18
                   Preliminary Injunction Motion) at 3-7. Since they are relevant to Defendants’
           19
                   defenses, discovery into the support for these statements is proper. Fed. R. Civ. P.
           20
                   26(b)(1). Plaintiffs also affirmatively claim that the Zero Tolerance Separation Policy
           21
                   was not necessary or in response to exigencies of the situation but was instead due to
           22
                   racial animus, xenophobia, white nationalism, and a callous desire for political point-
           23
                   making in violation of Plaintiffs’ due process and equal protection rights. Complaint
           24
                   ¶¶ 74-95. As these requests relate directly to both Plaintiffs’ claims and Defendants’
           25
                   defenses, they are squarely within the ambit of Rule 26 discovery.
           26
                         In addition, as the Court has held, establishing that there was no necessity for
           27
                   the Zero Tolerance Separation Policy and in fact only pretext on the part of the
           28

ACTIVE 252064652                                            62
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 69 of 90 Page ID
                                                #:3232


             1     Defendants and the Government with deliberate indifference to the rights of Plaintiffs
             2     is directly relevant to proving Plaintiffs’ constitutional claims. See Order at 40-41
             3     (state-created danger doctrine).
             4           In particular, Plaintiffs’ requests related to the Family Case Management
             5     Program are directly relevant to this case. First, the Program is part of Plaintiffs
             6     argument as to why the shift to the Zero Tolerance Separation Policy was unnecessary
             7     and is harmful. Complaint ¶¶ 7, 75-77. Second, this information is needed in order for
             8     Plaintiffs to prove their claim that Defendants’ policy of separating families was
             9     unnecessary and thus a violation of Plaintiffs’ due process rights. See Order at 20
           10      (citing the Ms. L. class certification order and Parsons v. Ryan, 754 F.3d 657, 662-63
           11      (9th Cir. 2014)). This discovery will also allow Plaintiffs to rebut any necessity
           12      defense put forth by Defendants, as contemplated by Rule 26, which allows for
           13      discovery of defenses.
           14            Other suggestions of necessity of the Zero Tolerance Separation Policy made by
           15      the Government such as those in RFPs 9, 10, and 11 are, for the same reasons,
           16      relevant to this case and thus the proper subject of discovery under Rule 26.
           17            As stated above, the issues in this case are critically important, the Government
           18      has superior access to the documents, and the Court has already dispensed with
           19      Defendants’ burden arguments must fail in the face of the trauma caused to Plaintiffs
           20      and their minor children by Defendants’ unconstitutional and indifferent behavior, as
           21      the Court noted in issuing its Preliminary Injunction. See Order at 44-45; see supra at
           22      III B(1).
           23                   2.     Defendants’ Argument
           24            In support of their argument that the Court should compel the production of
           25      responses to RFP Nos. 6, 7, 9, 10, and 11, Plaintiffs claim that Defendants have put
           26      forth as a defense in this case “that the Zero Tolerance Separation Policy was
           27      necessary and separating young children from their parents and keeping them
           28      incommunicado for weeks was therefore not a constitutional violation.” Plaintiffs

ACTIVE 252064652                                             63
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 70 of 90 Page ID
                                                #:3233


             1     further claim that the Court held “establishing that there was no necessity for the Zero
             2     Tolerance Separation Policy and in fact only pretext on the part of the Defendants and
             3     the Government with deliberate indifference to the rights of Plaintiffs is directly
             4     relevant to proving Plaintiffs’ constitutional claims.” Finally, Plaintiffs request
             5     documents related to the Family Case Management Program and certain statements by
             6     government officials. Because Plaintiffs misrepresent Defendants’ argument with
             7     respect to the consequences of the Zero Tolerance Policy, and because they have
             8     failed to demonstrate the relevance of the Family Case Management Program and
             9     certain statements by government officials, the Court should deny these requests.
           10            First, Plaintiffs inaccurately frame Defendants’ position by claiming that
           11      Defendants have argued that the Zero Tolerance Policy, and the separation of families
           12      as a result of that policy, was necessary. That is not an accurate recitation of
           13      Defendants’ argument or defense in this case. Throughout this litigation, it has been
           14      Defendants’ position that the Zero Tolerance Policy provided for the prosecution
           15      under the illegal-entry statutes, 8 U.S.C. §§ 1325 and 1326, of all adults who crossed
           16      or attempted to cross the border between ports of entry regardless of whether that
           17      adult is a member of a family unit. The Policy led to an increase in separations of alien
           18      families because a parent who is prosecuted becomes unavailable to care for his or her
           19      child, and the child therefore becomes an unaccompanied alien child who must be
           20      transferred to the custody of HHS. Plaintiffs’ attempt to reframe Defendants’
           21      arguments is disingenuous.
           22            Moreover, with respect to Plaintiffs’ convoluted argument that “establishing
           23      that there was no necessity for the Zero Tolerance Separation Policy and in fact only
           24      pretext on the part of the Defendants and the Government” is relevant to proving their
           25      constitutional claims, this argument lacks merit. Plaintiffs do not need to establish that
           26      there was no necessity for the Zero Tolerance Policy, or that there was pretext on the
           27      part of Defendants, because such a showing is not relevant to any party’s claim or
           28      defense in this case. Defendants maintained throughout their objections to Plaintiffs’

ACTIVE 252064652                                             64
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 71 of 90 Page ID
                                                #:3234


             1     RFPs that the purpose of the policy, as stated in the Zero Tolerance Memorandum,
             2     was to respond to the “recent increase in aliens illegally crossing our Southwest
             3     Border.” See U.S. Department of Justice, News Release: Attorney General Announces
             4     Zero-Tolerance Policy for Criminal Illegal Entry (April 6, 2018), DOJ 18-417, 2018
             5     WL 1666622, https://www.justice.gov/opa/press-release/file/1049751/download. The
             6     Court noted in its Order Defendants’ contention that “the policy was designed to deter
             7     individuals from crossing the southern border.” Order at 6. Nothing in the Court’s
             8     Order identifies a “pretext” underlying the policy or discusses a “necessity” defense.
             9     Thus, Plaintiffs’ argument in this respect fails.
           10            Second, Plaintiffs’ RFPs related to the Family Case Management Program12 are
           11      in no way relevant to this case. Simply put, documents relating to the Family Case
           12      Management Program—an entirely separate program from the Zero Tolerance Policy
           13      that ended prior to the implementation of that policy—are irrelevant and have nothing
           14      to do with Plaintiffs’ claims that they suffered mental distress and trauma as a result of
           15      separation from their children and that Defendants have a duty to provide mental
           16      health care sufficient to address such trauma. Information about a Defendant
           17      agency’s 13 prior program is likewise entirely irrelevant to Plaintiffs’ claims that they
           18      received constitutionally inadequate mental health care from that Defendant agency in
           19      detention. Even considering that relevancy for discovery purposes is broader than for
           20
                   12
                      The Family Case Management Program (FCMP) was a community-based
           21      Alternative to Detention initiative designed to ensure that participants complied with
                   their immigration obligations, such as release conditions, including any required
           22      reporting to ERO; immigration court hearings; final orders of removal; voluntary
                   departure; voluntary return, or other resolution of the participants’ cases. See U.S.
           23      Department of Homeland Security, Immigration and Customs Enforcement, Report of
                   the ICE Advisory Committee on Family Residential Centers 22 (Oct. 7, 2016),
           24      available at https://www.ice.gov/sites/default/files/documents/Report/2016/acfrc-
                   report-final-102016.pdf
           25      13
                      This is particularly true with regard to HHS Defendants. As noted above, Plaintiffs’
                   attempts to conflate the various federal agencies it named as Defendants is nothing
           26      more than a transparent attempt to paper over its failure to serve RFPs relevant to this
                   case. The Family Case Management Program was a DHS program. Thus, the RFPs
           27      related to the Family Case Management Program facially seek information HHS
                   Defendants do not have—information allegedly regarding prior programs of other
           28      agencies.
ACTIVE 252064652                                             65
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 72 of 90 Page ID
                                                #:3235


             1     purposes of trial, that the government may have taken an action that violated
             2     Plaintiffs’ constitutional rights does not establish the relevancy of discovery into other
             3     hypothetical and speculative actions that the government could have taken to avoid
             4     violating Plaintiffs’ rights. See Fed. R. Civ. Pro. 26(b); see In re: Am. Med. Sys., Inc.,
             5     2016 WL 3077904, at *4. Thus, Plaintiffs’ RFPs concerning the Family Case
             6     Management Program and the statements of certain government officials are
             7     irrelevant. Accordingly, the Court should deny Plaintiffs’ RFP Nos. 6, 7, 9, 10, and
             8     11.
             9           D.     Time Period for Discovery
           10                   1.     Plaintiffs’ Argument
           11            Defendants have objected to the time period in the RFPs, and have said that
           12      they will produce responsive documents from July 1, 2017 to January 10, 2019. See
           13      Fee Decl. Exs. D, E, F (Defendants’ Responses) at 2. Plaintiffs believe that
           14      Defendants should produce responsive documents starting January 20, 2017. See Fee
           15      Decl. Ex. C (Document Requests) at 3.
           16            In the meet and confer process Plaintiffs made clear that they believe they need
           17      documents from the earlier time period because this was when Defendants were
           18      formulating and evaluating the Zero Tolerance Separation Policy. Defendants stated
           19      that they did not believe that the formulation of the policy, which they term the “how
           20      and why” are relevant to this case. These are the issues teed up for the Court’s
           21      consideration in sections B and C above. As stated above, Plaintiffs believe that based
           22      on their Complaint (¶¶ 74-95), this information is centrally relevant, and the District
           23      Court’s analysis of that policy in issuing its Preliminary Injunction, appears to confirm
           24      Plaintiffs’ understanding. See Order at 9, 41.
           25            Should this Court agree that discovery into the Zero Tolerance Separation
           26      Policy is relevant, then a subsidiary issue is extending the timing of discovery back to
           27      January 20, 2017 as requested in Plaintiffs’ Requests for Production. Even today it is
           28      unclear when the Zero Tolerance Separation Policy was formulated and implemented.

ACTIVE 252064652                                             66
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 73 of 90 Page ID
                                                #:3236


             1     Defendants previously submitted to Judge Sabraw in the Ms. L. case that the policy
             2     was not in place as late as May 2018; this was false, as pointed out by Judge Sabraw,
             3     Judge Kronstadt, and HHS’ own Office of the Inspector General. See Order at 9
             4     (citing Ms. L., No. 18-cv-00428 (S.D. Cal.), Dkt. No. 386 at 5). The Government has
             5     also, in recent weeks, admitted that a further 1,556 children beyond what it had
             6     previously admitted were separated from their families as they crossed the border. 14
             7           The time period for the formulation and implementation of the Zero Tolerance
             8     Separation Policy continues to expand, despite Defendants’ claims to the contrary.
             9     The Court should thus order Defendants to produce responsive documents from
           10      January 20, 2017 forward, to ensure that relevant discovery is produced and to avoid
           11      further litigation if and when the time period of the Zero Tolerance Separation Policy
           12      expands again.
           13
                                2.     Defendants’ Argument
           14
                         Plaintiffs contend that Defendants should produce responsive documents
           15
                   starting January 20, 2017. Defendants disagree with this timeline for production of
           16
                   documents in response to Plaintiffs’ First Set of RFPs because Plaintiffs have failed to
           17
                   demonstrate how documents dated prior to July 1, 2017 are relevant to the claims and
           18
                   defenses in this case.
           19
                         The relevant timeframe for the class certified by the Court begins on July 1,
           20
                   2017, and there is no reason to extend the timeframe for discovery beyond this date.
           21
                   Plaintiffs claim that the timing of discovery for their RFPs should go back as early as
           22
                   January 20, 2017, and they speculate that this was the time when Defendants were
           23
                   “formulating and evaluating” the Zero Tolerance Policy. As stated above, the creation
           24
                   14
                     See Jasmine Aguilera, “Trump Administration Has Separated 1,556 More Migrant
           25      Children Than Previously Known,” Time, Oct. 26, 2019, available at
                   https://time.com/5710953/trump-administration-confirms-more-migrant-family-
           26      separation/; Camilo Montoya-Galvez, “1,556 more migrant families were separated
                   under Trump than previously known,” CBS News, Oct. 25, 2019, available at
           27      https://www.cbsnews.com/news/family-separation-1556-more-migrant-families-were-
                   separated-under-trump-than-previously-known/. These articles are attached as
           28      Exhibits R and S to the Fee Declaration respectively.
ACTIVE 252064652                                            67
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 74 of 90 Page ID
                                                #:3237


             1     and adoption of the Zero Tolerance Policy is not relevant to the claims and defenses in
             2     this case, which instead center on Plaintiffs’ claims of psychological trauma as a result
             3     of the policy, the adequacy of mental health screening and treatment provided by the
             4     government while Plaintiffs were in detention, and Defendants’ duty to provide
             5     mental health treatment sufficient to mitigate the harm that the application of the
             6     policy allegedly caused Plaintiffs. Order at 14, 20. The timeframe for the certified
             7     class relates directly to the mental and psychological harm Plaintiffs claim they
             8     suffered, which was when they were separated from their children and placed in
             9     detention. Again, the how and why of the Zero Tolerance Policy has no bearing on the
           10      issue of whether Plaintiffs suffered mental health trauma and whether Defendants
           11      were aware of the trauma and were indifferent to the duty of care owed to Plaintiffs.
           12      Thus, there is no reason the time period for discovery should extend beyond the
           13      timeframe of the certified class.
           14            E.     Documents Produced in Other Litigation (RFP 16)
           15                   1.     Plaintiffs’ Argument
           16            Plaintiffs have requested documents produced related to the Zero Tolerance
           17      Separation Policy produced in other litigation including in the Ms. L case. To the
           18      extent the Court decides that documents related to the Zero Tolerance Separation
           19      Policy are responsive and should be produced in this action, supra Section III(B), such
           20      documents would be responsive here and should be produced.
           21            Defendants have objected repeatedly to the burden of collecting and producing
           22      documents in response to Plaintiffs’ requests – no matter how targeted. With regards
           23      to documents already collected, reviewed, loaded to databases, and produced to
           24      opposing parties, these burden objections diminish significantly, if not completely.
           25      The documents have already been collected and are in one place, having been
           26      produced. All that is required is reproduction of the documents in this matter which
           27      can be as simple as copying a disk.
           28            Given the year that has passed since the service of the document requests, this

ACTIVE 252064652                                            68
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 75 of 90 Page ID
                                                #:3238


             1     set of documents is already prepared and ready to go and can provide a jumpstart to
             2     discovery.
             3           Defendants’ arguments regarding Protective Orders in other matters are not
             4     convincing either. In the Ms. L. Protective Order, for example, the Order states that
             5     “Nothing in this Order shall be deemed to restrict in any matter the use by any party of
             6     its own documents or materials” which are the materials that Plaintiffs are requesting
             7     here. Fee Decl. Ex. N (Ms. L. Protective Order) ¶ 32.
             8                  2.     Defendants’ Argument
             9           Plaintiffs request discovery into documents produced in other litigation
           10      involving the Zero Tolerance Policy. Defendants contend that such discovery does not
           11      exist as there has not been discovery in related Zero Tolerance Policy cases and, to the
           12      extent there has been discovery in those cases, it is irrelevant to this case. To the
           13      extent that other litigation involving the Zero Tolerance Policy enters discovery and
           14      documents are produced, Defendants contend that any request that they produce future
           15      discovery is unduly burdensome and irrelevant. The Court should deny this request.
           16            First, the instant litigation is the only class action, and also the only litigation
           17      generally, concerning the Zero Tolerance Policy which is presently in discovery.
           18      Moreover, Plaintiffs’ request for discovery into the data and documents produced in
           19      Ms. L. and other litigation involving the Zero Tolerance Policy demonstrates that they
           20      are unfamiliar with the posture and proceedings in Ms. L. v. U.S. Immigration and
           21      Customs Enforcement, No. 3:18-cv-00428 (S.D. Cal.) (Sabraw, J.) and other similar
           22      litigation. Had Plaintiffs examined the docket in Ms. L., Plaintiffs would be aware that
           23      that case remains in the preliminary injunction stage and has not entered discovery,
           24      and thus no class-wide discovery documents have been produced. The protective order
           25      in Ms. L. was entered “to facilitate the exchange of documents and information” “for
           26      the purpose of facilitating compliance with the Court’s preliminary injunction order.”
           27      See Ms. L., No. 3:18-cv-00428, ECF No. 92 at 2. The protective order in Ms. L. served
           28      the limited purpose of facilitating compliance with the preliminary injunction and was

ACTIVE 252064652                                              69
                                JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 76 of 90 Page ID
                                                #:3239


             1     not related to formal discovery. Here, the parties have filed a joint rule 16(b)/26(f)
             2     report, see ECF No. 124, and have commenced with formal discovery, unlike in Ms.
             3     L. Accordingly, Plaintiffs’ argument that the protective order in Ms. L. allows
             4     Defendants to produce in this case information that was produced in Ms. L. is not
             5     convincing. Further, Plaintiffs’ request that Defendants produce any future discovery
             6     in a related Zero Tolerance Policy case is unduly burdensome and Plaintiffs fail to
             7     demonstrate how such future discovery is relevant to the claims and defenses in this
             8     case.
             9             In any event, whether or not productions of discovery material have occurred in
           10      Ms. L., or in any other case for that matter, is irrelevant. Plaintiffs must request
           11      relevant documents, and Defendants are under a continuing obligation to respond to
           12      that request by undertaking reasonable efforts to produce responsive and relevant
           13      documents in proportion to the needs of the case. Fed. R. Civ. P. 26. Plaintiffs’ RFP
           14      16, which calls for the production of documents from other cases, regardless of
           15      whether those documents are relevant to the claims and defenses in this case, is
           16      plainly improper. Courts have routinely held that discovery produced in other
           17      litigation is beyond permissible discovery. King County v. Merrill Lynch & Co., No.
           18      C10-1156-RSM, 2011 WL 3438491, at *3 (W.D. Wash. Aug. 5, 2011). As such,
           19      courts consistently deny requests to produce documents produced in related
           20      lawsuits—i.e., they do not allow piggybacking on prior discovery. See, e.g., id.; In re
           21      Volkswagen “Clean Diesel” Mktg., Sales Practices & Prods. Liab. Litig., MDL No.
           22      2672 CRB (JSC), 2017 WL 4680242, at *1 (N.D. Cal. Oct. 18, 2017) (denying request
           23      to produce prior discovery in securities class action). “This is because, without more,
           24      the Court cannot ascertain whether the documents requested actually relate to
           25      Plaintiffs’ claims and defenses.” King County, 2011 WL 3438491, at *3. For the same
           26      reason, Plaintiffs should not be permitted to piggyback onto prior discovery or leech
           27      from future discovery in other cases, especially when such future discovery is purely
           28      speculative. As stated by the District Court for the Southern District of California,

ACTIVE 252064652                                              70
                                JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 77 of 90 Page ID
                                                #:3240


             1
             2           Asking for all documents produced in another matter is not generally
                         proper. The propounding party cannot meet its burden to establish
             3           relevance, as the propounding party is not in a position to even know
             4           what they are actually asking for. There could be a number of reasons
                         why documents appropriately requested and provided in another case—
             5           even if the subject matter of those cases seem to overlap—would be
             6           irrelevant or burdensome to provide in another case.

             7           If relevant and proportional documents exist in the custody or control
             8           of the responding party, the appropriate thing to do is to request those
                         documents. The fact that the documents were or were not produced in
             9           other litigation is irrelevant. Moreover, compelling a responding party
           10            to do duplicate searches—one for responsive documents in their
                         custody and control and one for all documents in their custody and
           11            control that were previously produced in other litigation—is
           12            definitionally unduly burdensome, as it would consume resources
                         without providing any additional benefit to the propounding party.
           13
           14
                   Ludlow v. Flowers Foods, Inc., No. 18-cv-01190-JLS-JLB, 2019 WL 6252926, at *18
           15
                   (S.D. Cal. Nov. 22, 2019); Goro v. Flowers Foods, No. 17-cv-02580-JLS-JLB, 2019
           16
                   WL 6252499, at *18 (S.D. Cal. Nov. 22, 2019).
           17
                         F.     Objections Based on Existence of Zero Tolerance Separation Policy
           18                   (RFPs 2, 3, 4, 8, 9, 16)
           19                   1.    Plaintiffs’ Argument
           20            Defendants repeatedly object that the Zero Tolerance Separation Policy “does
           21      not exist” and try to cabin discovery about this policy to two different memoranda.
           22      Fee Decl. Ex. D (DOJ Defendants’ Responses to RFPs 2, 3, 4, 8, 9, 16).15 In meet and
           23      confer discussions, Defendants said that they would object to any definition broader
           24      than these two memoranda and would object to defining the Zero Tolerance
           25      Separation Policy as it is described by the Court in the Order for Preliminary
           26      Injunction. Order at 6, 7-8 (describing policy as enjoined by Ms. L.), 29-30 (certifying
           27      15
                     Similar arguments are made in DHS Defendants’ Responses to RFPs 2, 3, 4, 8, 9,
                   16 and HHS Defendants’ Responses to RFPs 3, 8, 16. Those responses are in Exhibits
           28      E and F to the Fee Declaration respectively.
ACTIVE 252064652                                            71
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 78 of 90 Page ID
                                                #:3241


             1     class whose injury results from the Zero Tolerance Separation Policy).
             2           Defendants’ claim that the Zero Tolerance Separation Policy does not exist
             3     lacks credibility. The HHS Defendants’ Inspector General issued a report on the
             4     policy. See Press Release, Health and Human Services Office of Inspector General,
             5     “HHS OIG: Children Separated from Parents, Guardians Before Ms. L v. ICE Court
             6     Order and Some Separations Continue (Jan. 17,2019), available at
             7     https://www.oig.hhs.gov/newsroom/news-releases/2019/uac.asp (directly referencing
             8     the zero-tolerance policy) (attached hereto as Exhibit O to the Fee Declaration). Also,
             9     as noted, this Court and the Ms. L. Court have delved deeply into the policy.
           10            Defendants’ representations about the Zero Tolerance Separation Policy, when
           11      it was instituted, what it encompassed, etc. have changed drastically over the course of
           12      their litigation about the policy, with further evidence periodically proving that the
           13      policy lasted longer and covered substantially more than Defendants have said it did.
           14      See Order at 9 (evidence that families were being separated “pursuant to the
           15      Administration’s new policy” in summer 2017 in “stark contrast to Defendants’
           16      representation in [the Ms. L.] case” that this did not occur until May of 2018) (citing to
           17      Ms. L). In light of this history, and the Court’s much broader understanding of the
           18      Zero Tolerance Policy, Plaintiffs are unwilling to limit their requests to the two
           19      memoranda identified by Defendants. The Ms. L. Court and the Court here have
           20      recognized that the policy is broader than that. Id. Defendants should be ordered to
           21      produce all documents responsive to Plaintiffs’ requests using the definition of Zero
           22      Tolerance Separation Policy or “family separation policy” espoused by the Court here
           23      and in the Ms. L. case (i.e. a policy or practice of separating parents and children at the
           24      border absent a determination that the parent is unfit or presents a danger to the child.)
           25                   2.     Defendants’ Argument
           26            Defendants accurately defined the Zero Tolerance Policy, and Plaintiffs’
           27      arguments on this point are disingenuous. Plaintiffs continue to inaccurately frame the
           28      nature of the policy from which their claimed mental health distress and trauma arose.

ACTIVE 252064652                                             72
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 79 of 90 Page ID
                                                #:3242


             1     The policy announced was not a “Zero Tolerance Separation Policy” but rather a Zero
             2     Tolerance Policy.
             3           On April 6, 2018, to address an increase in unauthorized individuals crossing
             4     the Southwest border into the United States, former Attorney General Sessions issued
             5     a “Memorandum for Federal Prosecutors along the Southwest Border.” U.S.
             6     Department of Justice, News Release: Attorney General Announces Zero-Tolerance
             7     Policy for Criminal Illegal Entry (April 6, 2018), DOJ 18-417, 2018 WL 1666622
             8     https://www.justice.gov/opa/press-release/file/1049751/download.
             9           This memorandum “direct[ed] each United States Attorney’s Office along the
           10      Southwest Border to the extent practicable, and in consultation with DHS to adopt
           11      immediately a zero-tolerance policy for all offenses referred for prosecution under
           12      section 1325(a).” Id. (emphasis added); see Fee Decl. Ex. O (referencing the “zero-
           13      tolerance policy”). The “Zero Tolerance Policy” exists and is established from the
           14      directly quoted text of the operative memorandum. This was a law enforcement policy
           15      focused on the prosecution of offenses under a particular statute and that resulted in
           16      the separation of parents from their children when they were prosecuted under the
           17      relevant statute. Plaintiffs’ reference to HHS Defendants’ Inspector General issuing a
           18      report on the policy is a red herring as that report does not demonstrate the existence
           19      of a policy to separate families. See Fee Decl. Ex. O.
           20            In their objections, Defendants construed Plaintiffs’ use of the term “Zero
           21      Tolerance Separation Policy” to mean the Zero Tolerance Policy as set forth by the
           22      former Attorney General in the memorandum noted above. See, e.g., DOJ Defendants’
           23      response to RFP No. 2. (“Defendants define the Zero Tolerance Policy as a policy that
           24      directed each U.S. Attorney’s Office along the Southwest Border to adopt a policy to
           25      prosecute all DHS referrals of section 1325(a) violations, to the extent practicable.”).
           26      Thus, for purposes of Plaintiffs’ RFPs, Defendants accurately defined the policy at
           27
           28

ACTIVE 252064652                                            73
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 80 of 90 Page ID
                                                #:3243


             1     issue. 16 Defendants have never denied the existence of the memorandum or the “Zero
             2     Tolerance Policy.” To the extent that Plaintiffs’ references to a “Zero Tolerance
             3     Separation Policy,” a “Zero Tolerance Family Separation Policy,” or a “Family
             4     Separation Policy” refer to policies other than the Zero Tolerance Policy, Defendants
             5     object to producing documents relating to these policies because they do not exist.
             6     Defendants cannot produce that which does not exist. University of Kansas v. Sinks,
             7     No. 06-2341-KHV-GLR, 2007 WL 869629, at *3 (D. Kan. Mar. 22, 2007) (“The
             8     Court cannot compel a party to produce documents based solely on opposing
             9     speculation and belief that responsive documents exist and that the producing party is
           10      withholding them.”).
           11            While Defendants maintain their objections on the basis of relevance, and the
           12      definition of the Zero Tolerance Policy at issue in this case, Defendants agreed to
           13      produce, as relevant here, documents in response to RFP Nos. 3 and 8. See HHS
           14      Defendants’ Response to RFP Nos. 3 and 8; DHS Defendants’ Response to RFP No.
           15      8. Defendants’ responses to those RFPs will be limited to Defendants’ accurate
           16      definition of the Zero Tolerance Policy.
           17            G.     Production of Health Information (RFPs 12, 13, 14)
           18                   1.    Plaintiffs’ Argument
           19            Defendants objected to the burden of producing mental health records. Instead
           20      they proposed, during meet and confer, to produce responsive records for a
           21      statistically significant sample of class members and their children including named
           22      plaintiffs, the detained subclass, and a randomly selected sample of the released
           23      subclass. See Fee Decl. Ex. P (correspondence detailing sampling proposal).
           24            Defendants’ proposal is acceptable with one exception: Plaintiffs need
           25      Defendants to complete their production of responsive records for this sample within
           26      four months. This is so that should Plaintiffs need records for other class members
           27
                   16
                     The Court did, however, adopt Plaintiffs’ renaming of the policy. See generally
           28      Order (referencing a “family separation policy” throughout the decision).
ACTIVE 252064652                                              74
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 81 of 90 Page ID
                                                #:3244


             1     there would still be time before the discovery cutoff to produce those records and
             2     provide them to Plaintiffs’ experts in order to form the necessary opinions for trial.
             3           Plaintiffs have significantly accommodated Defendants by agreeing to take a
             4     sample of documents rather than the full responsive set. More may ultimately be
             5     needed, and Plaintiffs cannot afford to have the clock run out before they are able to
             6     evaluate whether more is needed.
             7                  2.     Defendants’ Argument
             8           Plaintiffs’ improperly include in their motion to compel an argument
             9     concerning Defendants’ proffer with respect to the production of medical records, and
           10      in any case, their arguments as to the production of medical records have no merit.
           11            First, Plaintiffs’ Rule 37-1 letter does not mention medical records or the
           12      timeline for producing medical records whatsoever, so Plaintiffs improperly raise this
           13      issue in their motion to compel. See Fee Decl. Ex. L. The Local Rules of the District
           14      Court for the Central District of California provide,
           15
                         Before filing any motion relating to discovery under F.Rs.Civ.P. 26-37,
           16            counsel for the parties must confer in a good-faith effort to eliminate
           17            the necessity for hearing the motion or to eliminate as many of the
                         disputes as possible…. [C]ounsel for the opposing party must confer
           18            with counsel for the moving party within ten days after the moving
           19            party serves a letter requesting such conference. The moving party’s
                         letter must identify each issue and/or discovery request in dispute, state
           20            briefly as to each such issue/request the moving party’s position (and
           21            provide any legal authority the moving party believes is dispositive of
                         the dispute as to that issue/request), and specify the terms of the
           22            discovery order to be sought.
           23
                   C.D. Cal. L.R. Civ. P. 37-1. This Court has explicitly noted that “[a] moving party’s
           24
                   failure to certify or show compliance with Rule 37(a)(1) can result in the entire motion
           25
                   to compel being denied without prejudice.” Soc. Sampling v. Dennis Garberg &
           26
                   Assocs., No. SACV 13-00856 CJC (ANx), 2014 WL 12561595, at *1 (C.D. Cal. Aug.
           27
                   21, 2014). Oral discussion of a topic during a meet and confer does not cure Plaintiffs’
           28

ACTIVE 252064652                                             75
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 82 of 90 Page ID
                                                #:3245


             1     failure to identify this specific issue with the production of medical records in a Local
             2     Rule 37-1 letter that identifies case law supporting their demand for production of
             3     medical records on an expedited basis.
             4
             5           [F]ailure to comply with the meet and confer requirements of Local Rule
                         37—which require the moving party to initiate the process by sending a
             6           letter to opposing counsel identifying the matters in dispute and the law
             7           supporting the party’s position, followed by a conference of counsel—is
                         enough, by itself, to warrant dismissal of the [m]otion.
             8
             9     Darbeevision, Inc. v. C&A Mktg., No. CV 18-0725 AG (SSx), 2019 WL 2902697, at
           10      *5 (C.D. Cal. Jan. 28, 2019). “The purposes underlying Local Rule 37-1’s letter
           11      requirement are important. Wisdom and experience teach that the first step in reaching
           12      a reasonable compromise to resolve a discovery dispute is defining clearly the scope
           13      and nature of the dispute.” Castillo v. Bank of America N.A., 2018 WL 6074580 (C.D.
           14      Cal. Sept. 28, 2018).
           15            The parties have met and conferred on the medical records issue, and the last
           16      correspondence between the parties regarding this issue was on December 18, 2019.
           17      See Fee Decl. Ex. P. Plaintiffs did not respond to that email, nor did they address that
           18      issue in the parties’ subsequent telephonic meet and confer regarding the outstanding
           19      discovery issues. Plaintiffs did not inform Defendants that they intended to raise this
           20      issue as part of this motion to compel. See Fee Decl. Ex. I. Until served with
           21      Plaintiffs’ portion of this joint stipulation, Defendants were unaware that Plaintiffs
           22      rejected Defendants’ last proffer. Plaintiffs should not be rewarded for their failure to
           23      write a meet and confer letter addressing the medical records issue. Bragel Int’l, Inc.
           24      v. Kohl’s Dep’t Stores, No. CV 17-7414 RGK (SSx), 2018 WL 7890682, at *4 (C.D.
           25      Cal. Nov. 14, 2018) (“Bragel represents that it was not informed of the exact
           26      discovery requests at issue and CGP’s contentions as to the inadequacy of Bragel’s
           27      responses until it received the proposed Joint Stipulation. That basic information
           28

ACTIVE 252064652                                             76
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 83 of 90 Page ID
                                                #:3246


             1     should have been included in CGP’s opening letter. Bragel was not required to guess
             2     what CGP was seeking.”); So v. Land Base, LLC, No. CV 08-3336-DDP (AGRx),
             3     2010 WL 11515456, at *2 (C.D. Cal. June 9, 2010) (dismissing a portion of a motion
             4     to compel where a specific issue was not identified in Local Rule 37-1
             5     correspondence).
             6           Second, Plaintiffs now respond to Defendants’ proffer by stating “Defendants’
             7     proposal [to produce responsive records for a statistically significant sample of class
             8     members and their children] is acceptable with one exception: Plaintiffs need
             9     Defendants to complete their production of responsive records for this sample within
           10      four months.” This response renders the use of a statistically significant sample size
           11      illusory if Plaintiffs intent is to request more medical records beyond the statistical
           12      sample. Defendants agreed
           13
                         to produce on a rolling basis 1) all of named Plaintiffs’ and their children’s
           14            responsive medical records, 2) all of the detained subclass members’ and
           15            their children’s responsive medical records, and 3) all of the responsive
                         medical records for a statistically significant sample of members of the
           16            released subclass and their children.
           17
           18      Fee Decl. Ex. P at 1. Defendants further proposed that a statistically significant sample
           19      of records in this case would be the records of 350 class members, plus their
           20      children’s medical records, which in total is at least 700 medical records. Id. As
           21      explained in Defendants’ proffer to Plaintiffs, this calculation was based on the
           22      approximate size of the class “using the standard confidence value of a 95%
           23      confidence level and a 5% confidence interval.” Id. Defendants agreed to produce the
           24      records on a rolling basis beginning within one month from the date a protective order
           25      is in place and the statistically significant sample list is finalized. Id. Defendants
           26      included in this proffer their position on Plaintiffs’ request that the records be
           27      produced in four months stating that this production
           28

ACTIVE 252064652                                              77
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 84 of 90 Page ID
                                                #:3247


             1           is extraordinarily burdensome for Defendants. For example, the process
             2           for collection of medical records potentially involves multiple facilities
                         across the class, and for each class member may involve the collection
             3           from multiple facilities depending upon the facility or the number of
             4           facilities at which the class member has been detained. Similarly, the
                         medical records of class members’ children involves the same burdens.
             5
             6
                   Id. Accordingly, Plaintiffs have not adequately responded to Defendants’ proffer and
             7
                   burden arguments in response to their request for a four-month production timeline,
             8
                   and this Court should deny their request.
             9
                         Finally, even if the Court entertains Plaintiffs’ arguments in this respect, and
           10
                   excuses Plaintiffs’ failure to comply with the letter and meet and confer requirements
           11
                   of Local Rule 37-1, Plaintiffs’ arguments are couched in speculative terms, and their
           12
                   motion to compel medical records on an expedited basis is premature. Plaintiffs state
           13
                   only a hypothetical need for production of large volumes of medical records on a
           14
                   shortened timeline, while at the same time, request that the Court impose a
           15
                   tremendous burden on Defendants. See Muhammad, 2019 WL 6315536, at *8–9
           16
                   (“even plainly relevant discovery [] is not limitless.”).
           17
                         The agency declarations submitted with this Joint Stipulation demonstrate the
           18
                   extraordinary burden imposed by a four-month production timeline. Plaintiffs do not
           19
                   justify the imposition of this burden by stating that the shortened window might serve
           20
                   a hypothetical need. To impose this timeline would be burdensome because, for DHS,
           21
                   there are two processes for collecting and producing medical records from ICE
           22
                   detention facilities depending on the type of facility and each process requires a
           23
                   significant amount of agency resources to implement with just two Immigration
           24
                   Health Service Corps (“IHSC”) contractors available to complete the task for this
           25
                   case. See Vick Decl. Ex. 7 (DHS Defendants’ Declaration of Barbara Alley) ¶¶ 7-8.
           26
                   IHSC will have to research the detention history of each detainee and determine how
           27
                   many facilities at which the detainee was housed, and therefore, how many medical
           28

ACTIVE 252064652                                             78
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 85 of 90 Page ID
                                                #:3248


             1     records will be produced per detainee. Id. at ¶ 6. Thus, IHSC/DHS may have to
             2     produce between 350 and 1,050 (or more) depending on whether the detainee was
             3     housed at one, two, or more than three facilities. Id. And for non-IHSC facilities,
             4     IHSC does not have direct access to the medical records and it can take as long as 16
             5     months to produce 200 medical records from non-IHSC facilities. Id. at ¶¶ 9-13. Thus,
             6     DHS estimates that it would need at a minimum 10 months to produce the records in
             7     this case. Id. at ¶ 14.
             8            For HHS, their operators will have to separately download and analyze each
             9     document in a child’s case file, which “can be extremely voluminous depending on
           10      the child’s length of care, number of placements, and case complexity . . . a single
           11      child’s case file could reach well over 1,000 pages for each facility in which the child
           12      resided. So, if a child resided in 2 facilities, it is possible for the child’s complete file
           13      to be over 2,000 pages.” See Vick Decl. Ex. 8 (HHS Defendants’ Declaration of Trina
           14      L. Robinson) ¶¶ 20-21. Also, the ORR Case File Team has just three full-time
           15      employees who will likely need to review medical forms individually as the primary
           16      medical document describing the medical conditions and treatment for children is
           17      hand written and cannot be electronically searched. Id. at ¶¶ 22-23. Thus, it can take
           18      several weeks to process one case file request for a single child. Id. at ¶ 24. To
           19      produce the amount of case files for this case, an estimated 441 case files for the
           20      children of the statistically significant sample of class members, “HHS would have to
           21      deploy ORR staff to respond to this request, resulting in considerable hardship to
           22      ORR’s core functions and its ability to care for the unaccompanied alien children
           23      presently in its custody.” Id. at ¶ 25. HHS estimates that this process will require more
           24      than eight months. Id. at ¶ 26.
           25             Discovery closes on October 5, 2020. See Fee Decl. Ex. A. As a result of the
           26      extraordinary burden, adequately demonstrated above, of producing the agreed-upon
           27      amount of case files, and barring significant delays in obtaining medical records from
           28      the facilities, Defendants intend to produce medical records on a rolling basis in

ACTIVE 252064652                                               79
                                JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 86 of 90 Page ID
                                                #:3249


             1     response to Plaintiffs’ RFPs and expect to complete production by the close of
             2     discovery. See Vick Decl. Ex. 7 at ¶ 14.
             3           H.     Production of Information Related to Inmate Health Message Slip
                                (RFP No. 15)
             4
                                1.     Plaintiffs’ Argument
             5
                         DOJ Defendants, DHS Defendants, and HHS Defendants have all objected to
             6
                   producing information related to this form, pointing to other agencies as the correct
             7
                   source for this information. Fee Decl. Exs. D, E, F. This is despite the fact that
             8
                   Defendants have submitted this form as evidence of the care allegedly provided to
             9
                   Plaintiffs. See Order at 12, 36; Fee Decl. Ex. Q (Defendants’ Notice of Lodging
           10
                   Inmate Health Slip, ECF Dkt. No. 141). Having utilized this form affirmatively in this
           11
                   action, Defendants cannot now refuse to produce information about it. Defendants are
           12
                   also in a much better position, having identified the form and introduced it into this
           13
                   action, to know where responsive information is held and to produce that information.
           14
                   DOJ represents all three agencies here, and DOJ attorneys introduced this form in
           15
                   support of their arguments. DOJ should not be surprised that Plaintiffs now seek
           16
                   discovery on the form they introduced, and they should be ordered to locate and
           17
                   produce responsive documents.
           18
                                2.     Defendants’ Argument
           19
                         Plaintiffs argue that Defendants “refuse to produce information” about the
           20
                   Inmate Health Message Slip (“the Slip”). Plaintiffs are wrong. Defendants’ objections
           21
                   to RFP No. 15 relating to the Slip are proper because no Defendant has in its
           22
                   possession, custody, or control any other documents relating to the Slip. Of course,
           23
                   Defendants are cognizant of their duty pursuant to Federal Rule 26(e) to supplement
           24
                   and correct discovery responses if they learn that those responses are somehow
           25
                   incorrect or incomplete. Accordingly, Defendants do not have any responsive
           26
                   documents to this request, but if responsive material is later discovered, Defendants
           27
                   will produce that material.
           28

ACTIVE 252064652                                              80
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 87 of 90 Page ID
                                                #:3250


             1           At the hearing on September 20, 2018, on Plaintiffs’ Motions for Preliminary
             2     Injunction and Class Certification, an Inmate Health Message Slip was offered to the
             3     Court for the limited purpose of showing an example of a type of health care form
             4     provided to detainees at a particular facility. See Vick Decl. Ex. 5 (portion of hearing
             5     transcript). Defendants understand that this document may have been distributed at the
             6     James A. Musick Detention Facility, which no longer contracts with Defendant DHS,
             7     when Named Plaintiff Ms. J.P. was detained there. See Vick Decl. Ex. 6. At the time
             8     that this document was presented to the Court and at the present time, Defendants
             9     cannot ascertain whether this document was widely distributed or the degree to which
           10      this form saw use. Vick Decl. Ex. 5 at 70-71.
           11            Regardless, a review of the Inmate Health Message Slip reveals that the form
           12      was formulated, produced, and implemented by the California state or local
           13      government in Orange County, California. See Fee Decl. Ex. Q. As a result,
           14      Defendants do not possess any information related to the Slip other than a copy of the
           15      Slip itself. Any request for information relating to the considerations leading up to the
           16      issuance of that form should be directed to Orange County.
           17            Finally, Defendants note Plaintiffs misunderstand the nature of DOJ, DHS, and
           18      HHS Defendants’ objections based on “possession, custody, or control.” In litigation,
           19      “Government agencies do not merge into a monolith[.]” Hughes, 701 F.2d at 58.
           20      Knowledge, notice, custody, control, and possession is not imputed between
           21      government entities, or for the purposes of discovery, by other government entities.
           22      For example, Defendant DHS can make no statement as to whether Defendant HHS
           23      has, or does not have, requested documents within its possession, custody, or control
           24      and vice-versa. When the objections are properly read, the responses make clear that
           25      no Defendant “point[s]” to another co-Defendant being a custodian of, controlling, or
           26      possessing responsive information. However, because knowledge of custody, control,
           27      and possession is not imputed between government entities, it is equally so that no co-
           28      Defendant can affirmatively rule out another co-Defendant as a source of information.

ACTIVE 252064652                                            81
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 88 of 90 Page ID
                                                #:3251


             1     Taken together, the responses make clear that all Defendants deny having possession,
             2     custody, or control of the requested documents. See 7-UP Bottling Co. v. Archer
             3     Daniels Midland Co. (In re Citric Acid Litig.), 191 F.3d 1090, 1107 (9th Cir. 1999)
             4     (providing that the standard in the Ninth Circuit for possession, custody, or control is
             5     the legal right to obtain documents). Nonetheless, if a Defendant locates a document
             6     relating to the Inmate Health Message Slip, it will be produced in accordance with
             7     Fed. R. Civ. P. 26(e) and 34. See Kinetic Concepts, Inc. v. ConvaTec Inc., 268 F.R.D.
             8     226, 252 (M.D.N.C. 2010) (“[E]ven an informed suspicion that additional non-
             9     privileged documents exist … cannot alone support an order compelling production of
           10      documents.”).
           11
           12
                   Date: January 15, 2020                        SIDLEY AUSTIN LLP
           13
           14                                                    By: /s/ Amy P. Lally
                                                                     Amy P. Lally
           15                                                        Ellyce R. Cooper
           16                                                        Attorneys for Plaintiffs

           17
           18
                   Date: January 15, 2020                        UNITED STATE DEPARTMENT OF
           19                                                    JUSTICE, OFFICE OF
                                                                 IMMIGRATION LITIGATION
           20
           21                                                    By: /s/ Lindsay M. Vick
                                                                     Nicole N. Murley
           22                                                        Lindsay M. Vick
           23                                                        Attorneys for Defendants

           24
           25
           26
                                                 FILER’S ATTESTATION
           27
                         Pursuant to Local Rule 5-4.3.4(a)(2) of the Central District of California, I attest
           28

ACTIVE 252064652                                            82
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 89 of 90 Page ID
                                                #:3252


             1     that I have concurrence in the filing of this document.
             2
             3                                                   By: /s/ Amy P. Lally

             4
             5
             6
             7
             8
             9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

ACTIVE 252064652                                            83
                               JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
             Case 2:18-cv-06081-JAK-SK Document 273-1 Filed 01/15/20 Page 90 of 90 Page ID
                                                #:3253


             1                                CERTIFICATE OF SERVICE
             2           I am employed in the County of Los Angeles, State of California. I am over the
             3     age of 18 years and not a party to the within action. My business address is 1999
             4     Avenue of the Stars, 17th Floor, Los Angeles, California 90067.
             5           On January 15, 2019, I served the foregoing document(s) described as JOINT
             6     STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2 on all interested
             7     parties in this action by the method described below:
             8           I electronically filed the foregoing with the Clerk of District Court using its
             9     CM/ECF system, which electronically provides notice.
           10            I declare under penalty of perjury that the foregoing is true and correct.
           11
           12                                             /s/ Amy P. Lally
                                                          Amy P. Lally
           13                                             Attorney for Plaintiffs
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

ACTIVE 252064652                                             i
                              JOINT STIPULATION PURSUANT TO C.D. CAL. LOCAL RULE 37-2
